Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 1 of 53

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
PROBATE AND FAMILY COURT DEPARTMENT

Norfolk County . Docket No. 11D0426
Kayoko Obara, Plaintiff (“Mother”)
Vv.

Javad Ghoreishi, Defendant (“Father”)

JUDGMENT OF DIVORCE NISI

(On the complaint for divorce dated March 2, 2011. The trial was heard on January 15, 18, and 25, 2013. The
parties were given until February 15, 2013 for post-trial submissions.)

All persons interested having been notified in accordance with law and after hearing, it is adjudged nisi
that a divorce from the bond of matrimony be granted the said Kayoko Obara, Plaintiff (“Mother”) for the
cause of irretrievable breakdown of the marriage pursuant to M.G.L. Chap. 208, Sec. 1-B; and after the
expiration of ninety days from the entry of this judgment it shall become and be absolute unless, upon the
application of any person within such period , the Court shall otherwise order, and it is further adjudged and
ordered that:

1. The marriage became irretrievably broken on or about December 2010 and that irretrievable breakdown
continued uninterruptedly since then and up to date of trial, with no prospect of reconciliation,

2. . Mother shall have sole physical custody and the parties shall share legal custody of the parties’ minor
child, a daughter Sepideh Ghoreishi who shall reside with Mother. Given Sepideh’s age at time of trial (17),
parenting time for Father shall be as arranged among the parties and the daughter.

3. Beginning retroactive to May 2011 and each and every month thereafter Father shall pay to Mother as
child support the amount of $ 627 per month, consistent with the amount of Sepideh’s Social Security
dependency benefit and the amount Mother requested in her proposed judgment. The Court concludes that
application of the Child Support Guidelines in this case is not appropriate because it requires imputed and
attributed income to Father necessitated by the Court’s doubts about his financial information and his testimony
provided to the Court. Father shall continue to pay this amount of $627 per month until the earlier of the date
of Sepideh’s graduation from college with a bachelor’s degree or when she reaches age 23 years old. The Court
determines the retroactive amount of child support from May 2011 to month of Judgment to be $13,794 (22
months x $627 per month). Father shall pay to Mother the retroactive amount of $13,794 not later than August

30, 2013.

Page | of 4
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 2 of 53

4. Neither party shall pay alimony to the other as the Court finds each party capable of self-support, earn
comparable incomes and are likely to do so for the foreseeable future especially given Father’s testimony about
the lack of limitations on his ability to practice dentistry notwithstanding his multiple sclerosis and further given
Father’s two other definite sources of income as well as rental income.

5. The parties shall equally share the cost of reasonable extracurricular, recreational, sports, day care, pre- or
post school care and educational expenses of Sepideh. Each party shall provide to the other within 10 days after
incurring such expense the receipt or bill and the other party shall pay his or her equal share to the other party
within 10 days after receiving the receipt or bill.

6. Father shall keep all tangible personal property in his possession. Father shall keep any automobile in his
possession and be solely expensive for its costs and indebtedness.

7. Mother shall keep all of the dental practice related equipment in the current dental practice location, except
for one smal] x-ray machine the choice of which to keep to be Father’s. The parties shall equally divide any
fungible or disposable dental supplies and medications. Not later than August 1, 2013 Father shall completely
vacate and remain away from the dental practice and the real property located at and known as 77 Pond Avenue
condominium Unit NR1 (also known as Units 102 and 103), Brookline, Massachusetts. Mother shall be
permitted to continue the dental practice at that location using the current name of the practice “Brookhouse
Dental” or its equivalent. Any accounts receivable shall be payable to the parties pursuant to their respective
billing provider numbers.

8. Mother shall keep all the tangible personal property in her possession including any automobile and be
solely responsible for its costs.

9. The parties shall each be responsible to provide and pay for his and her own medical insurance coverage.
Whether or not Sepideh is covered by MassHealth the parties shall equally be responsible to pay any of her
uninsured medical expenses. If and when Sepideh is no longer eligible as a Social Security dependent of Father
for MassHealth, then Mother shall be responsible to provide and pay for Sepideh’s health insurance but Father
shall be responsible to reimburse Mother one-half of Mother’s costs for coverage. Mother shall send to Father
each month proof of payment of the medical insurance coverage cost for Sepideh (whether Mother provides
Sepideh separate coverage or as part of a family plan coverage) and Father shall, within ten days after Mother
sends him such proof, pay to Mother one-half of the cost to Mother. The parties shall equally share the cost of
any uninsured medical expenses for Sepideh. Each party shall provide to the other within 10 days after incurring
such expense for Sepideh the receipt or bill demonstrating the uninsured portion and demand for payment from
the service provider and the other party shall pay his or her equal share to the other party within 10 days after
receiving same. “Medical expenses” shall include medical, dental and vision expenses.

10. The parties shall file separate income tax returns for 2012 and each year thereafter. The parties shall
equally share any business deductions. Mother shall be entitled to claim Sepideh as income tax exemption for
each year as long as Sepideh so qualifies. . The parties shall cooperate in signing and providing to the other the
necessary federal or state income tax forms to claim the exemptions.

11. Mother shall retain and have the following real property and any interests therein, including parking spaces
if any, the total equity value being $1,017,923):

99 Pond Avenue condominium unit 406, Brookline, Massachusetts (value $390,000, mortgage $32,077,
equity value $357,923)

Page 2 of 4
Case 1:20-cv-12205-RGS Docum@nt 1-1 Filed 12/10/20 Page 3 of 53

77 Pond Avenue condominium unit “NR1", Brookline, Massachusetts (the dental practice) (value $660,000,
no mortgage)

12. Father shall retain and have the following real property and any interests therein, the total equity value
being $915,000):

77 Pond Avenue condominium unit 201, Brookline, Massachusetts (the former marital residence) (value
$525,000, no mortgage)

77 Pond Avenue condominium unit 406, Brookline, Massachusetts (titled in the name of Father’s sister
Fatemeh) (value $390,000, no mortgage)

13. The Court notes that the difference in real estate values hereinabove divided favors Mother in the amount
of $102,923 (52.66 % for Mother compared to 47.34% for Father. The Court finds this equitable given that
Mother alone provided all the funds ($185,000) to initially purchase the parties’ first real estate in 1993 before
they married which was subsequently sold and the proceeds thereafter used to purchase other marital real
property. The Court further notes that Mother alone provided all ($19,125) of the funds to purchase the parties’
dental practice in 1992 before they married. The Court notes also that Mother did the overwhelming majority of
child care and homemaking during the marriage and provided significant personal care to Father to the extent
home health aides were not needed until 2004. This division approximates the request made by Mother in her
proposed judgment.

14. Mother shall retain her bank funds in the amount of about $41,490.
15. Father shall retain his retirement accounts in the amount of about $56,000.

16. Not later than thirty days after this Judgment, Father shall pay to Mother the amount of $104,848 (one-half
the $3,600 Mother paid for Sepideh’s neuropsychological testing, plus one-half the $600 Mother paid for
Sepideh’s college test prep, plus one-half the $50,500 value of the two unaccounted for Persian rugs, plus one-
half of Mother’s $24,996 2011 income tax liability, plus one-half of the $130,000 net withdrawals unilaterally
made by Father from marital funds between July 2010 and January 2012. The Court does not award Father any
additional funds for any handicap access renovations he may have to implement or equipment he may have to
purchase at a new dental practice location, considering his other certain sources of income including rental
income as well as his unexplained withdrawals of $130,000.

17. The parties, either jointly, as tenants in common, trust beneficiaries or as whatever interest holders they may
be, shall retain and equally have and own the real property located at 33 Pond Avenue, condominium unit 1008,
Brookline, Massachusetts which they shall use, either by sale or by pledging as collateral, for the undergraduate
college education expenses of Sepideh. Not later than five years after the date of Sepideh’s high school
graduation, the real estate, if it has not yet been sold, shall be sold and the parties shall equally share any net
proceeds. If the property was sold before or during the course of Sepideh’s college attendance, then any
remaining sale proceeds and growth thereon shall be distributed equally to the parties within thirty days after the
five years date after Sepideh’s high school graduation.

18. The parties shall cooperate to prepare and execute any and all documents, deeds, instruments and
recordings to effect the division of the marital property as ordered above. The parties shall equally share the
costs including attorney and recording fees. Mother may choose legal counsel of her choice to prepare any such
documentation. The division of the marital real property shall be accomplished not later than thirty days after

Page 3 of 4
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 4 of 53

this Judgment.

19. Not later than thirty days after this Judgment, Father shall pay to Mother the amount of $25,000 as her
attorney fees.

SO ORDERED AND ADJUDGED.

  
     

   

C/ GEORGE F. PHELAN, JUDGE
"NORFOLK PROBATE AND FAMILY COURT

 

Page 4 of 4
— Case 1:20-cv-12205-RGS Document1-1 Filed 12/10/20 Page 5 of 53

—

Forecourt Paragon ® THIS CASE CONTAINS IMPOUNDED MATERIAL OR PID ae
728 pm

 

Commonwealth of Massachusetts
APPEALS COURT
FOR THE COMMONWEALTH
Docket Sheet

2014-P-1746
Kayoko Obara v Javad Ghoreisha

    
      

'03/07/2016 13 Decision: Rule 1:28 So much of the judgment dated July 8, 2013, that orders division of property is vacated,

| and that matter is remanded to the Probate and Family Court for further proceedings and findings, and if

: appropriate, redistribution of the property consistent with the memorandum and order of the Appeals Court.
So much of that judgment ordering attorney's fees is vacated, and that matter is remanded for further
proceedings and findings consistent with the memorandum and order of the Appeals Court. So much of that
judgment ordering the husband to pay child support from May, 2011, to the date of trial is vacated. In all other
respects, the judgment dated July 8, 2013, is affirmed.

   

The judgment dated December 12, 2013, is affirmed.
The order dated January 29, 2014, awarding attorney's fees is vacated.

The case is remanded to a different Probate and Family Court judge. (Cypher, Trainor, Blake, JJ.). *Notice.
04/04/2016 RESCRIPT to Trial Court.

“cdsac!, '299741', "213140, ys 'y' yyy" Page 3 of 3.
Case 1:20-cv-12205-RGS Document 1-1

Obara v. Ghoreisha, 46 N.E.3d 598 (2016)

46 N.E.3d 598 (Table)
Unpublished Disposition

NOTICE: THIS IS AN UNPUBLISHED OPINION.

Appeals Court of Massachusetts.
Kayoko OBARA

v.
Javad GHOREISHA.!
While the correct spelling of the husband's name

appears to be “Ghoreishi,” we have docketed the .

appeal under the title given to the action in the
Probate and Family Court. See Mass.R.A.P.
10(a)(3), as amended, 378 Mass. 937 (1979).

No. 14—P-1746.

March 7, 2016,

Synopsis
Background: Husband appealed from decision of the
Probate and Family Court dividing marital property and

awarding legal fees to wife in connection with both the

divorce and the contempt actions.

[Holding:| The Appeals Court held that case would be
remanded because trial court, when awarding parties’
joint dental practice to wife, failed to consider the impact

of disabled husband's relocation on his employability and

his opportunity for future acquisition of capital assets and
income.

So ordered.

West Headnotes (4)

iW

Divorce

<Spousal Support

Divorce

Division and Distribution in General

Divorce case would be remanded because trial
court, when awarding parties’ joint dental
practice to wife, failed to consider the impact of
disabled husband’s relocation on his

Filed 12/10/20 Page 6 of 53

(21

(31

i]

employability and his opportunity for future
acquisition of capital assets and income, both of
which were mandatory factors under statute
governing alimony and distribution of property.
M.G.L.A. c. 208, § 34.

Cases that cite this headnote

Child Support
w=Time of Taking Effect in General

Where the husband did not receive notice of the
wife’s request for child support until the trial,
the judge erred in entering a retroactive order.
M.G.L.A. c. 119A, § 13(a).

Cases that cite this headnote

Divorce

‘«~Hearing and Determination
Divorce

«~»Attorney Fees and Costs

Attorney fee award in divorce action would be
vacated, and case would be remanded, since trial
judge provided no explanation for his decision
to award attorney fees to wife and judge did not
conduct an inquiry as to whether the fees sought
by wife were reasonable. M.G.L.A. c. 208, § 38.

Cases that cite this headnote

Divorce
Findings and Verdict

Attorney fee award to wife in contempt action
would be vacated, and case would be remanded,
since the judge’s order contained no explanation
as to the basis for the fee award and the order
did not contain any indication that the judge
considered the reasonableness of the attorney
fees, M.G.L.A. c. 215, § 34A.

 

WESTLAW © 2016 Thomson Reuters No ciaim to original U.S. Government Works. 1
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 7 of 53

Obara v. Ghoreisha, 46 N.E.3d 598 (2016)

Cases that cite this headnote

By the Court (CYPHER, TRAINOR & BLAKE, JJ.2,

2 The panelists are tisted in order of seniority,

MEMORANDUM AND ORDER PURSUANT TO RULE .

1:28

*i In this consolidated appeal from a divorce judgment
dated July 8, 2013, and a contempt judgment dated
December 12, 2013, and a resulting order for fees dated
January 29, 2014, entered in the Probate and Family

Court, Javad Ghoreisha (husband) challenges aspects of ”

the property division, the child support order, and the
award of legal fees to Kayoko Obara (wife) in connection
with both the divorce and the contempt actions. We
address the husband’s arguments in turn?

3 The wife did not file a brief.

"l }, The property division. The husband principally
challenges the award of the parties’ joint dental practice
(including the office condominium and most of the
equipment) to the wife. The husband, who is
wheelchair-bound due to multiple sclerosis, contends that

the wife’s receipt of the handicap-accessible office ~

effectively prevents him from continuing his employment
as a dentist.

“In reviewing a judge’s decision under G.L.c. 208, § 34,
we use a two-step analysis.” deCastro v. deCastro, 415
Mass. 787, 791-792, 616 N.E.2d 52 (1993), citing
Bowring v. Reid, 399 Mass. 265, 267, 503 N.E.2d 966
(1987). “We first determine whether the judge considered
all the § 34 factors, and no others... We then evaluate
whether the conclusions. follow from the findings and
rulings.” deCastro, supra at 792, 616 N.E.2d 52. “A
division of marital property which is supported by
findings as to the required factors will not be disturbed on
appeal unless ‘plainly wrong and excessive.’ “Passemato

v. Passemato, 427 Mass. 52, 57, 691 N.E.2d 549 (1998), ©

quoting from Heins v. Ledis, 422 Mass. 477, 481, 664
N.E.2d 10 (1996).

During their long-term marriage, the parties successfully
Operated a joint dental practice in an office condominium
located in the same complex as their home. The parties
renovated both the home and the dental office to
accommodate the husband’s physical disabilities. These
renovations, as found by the judge, included widening the
office entrances and patient rooms, lowering the cabinets
and laboratory benches, installing a handicapped toilet,
and generally “making the office more accessible” to the
husband. The judge credited the husband's “testimony
that the multiple sclerosis does not affect him very much
in his upper body” and that “[tJhere is no effect on his
mental acuity.” The judge found there to be “nothing
about [the husband’s} present condition that prevents him
from continuing to practice dentistry.” The judge further
found that, in the year prior to trial, the parties treated
approximately the same number of patients.

At the time of their separation, the parties agreed that the
husband would remain in the handicap-accessible home.
They further agreed to share the dental office pursuant to
a schedule designating specific work days to each party.
The husband sought to preserve that arrangement, while
the wife sought sole ownership of the dental office as she
could no longer “envision the parties working
cooperatively ... in the same location.”

4 The judge found the husband “deviated” from the

“schedule numerous times” by working on days
“designated solely to [the wife)” and ~“[a]lthough [his]
Presence ... did not affect the patients or the dental
assistants, [he] displayed a lack of respect to {the wife]
in front of the staff.”

The judge concluded that it was “not viable to separate
the dental office space into two separate offices” and
awarded the dental office to the wife. The judge found
that the wife derived the majority of her income from her
dental practice, “which would be interrupted for an
unknown time period” if she were required to relocate. In
contrast, the judge found that the husband “has two
definite and fixed sources of income (Social Security
disability and private insurance disability) as well as
rental income which should continue unabated if he were
to relocate his dental practice.” The judge noted that while
“(njeither party offered any evidence to demonstrate the
cost” of relocation, moving the husband’s dental practice
“would require extensive handicap accommodations.”
The judge further acknowledged that the husband “has no
plans to move his dental practice if he cannot use the
current office space.”

*2 Notably absent from the judge’s findings is any

 

WESTLAW © 2015 Thomson Reuters, No claim to original U.S Government Works. 2
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 8 of 53

Obara v. Ghoreisha, 46 N.E.3d 588 (2016)

 

consideration of the impact of the husband’s relocation on
his “employability” and his “opportunity ... for future
acquisition of capital assets and income,” both of which
are mandatory factors under G.L. c¢. 208, § 34, as
amended by St.2011, c. 124, § 2. Because the judge’s
findings do not meaningfully address those two factors, a
remand is necessary “for that reason alone.” Charrier y.
Charrier, 416 Mass. 105, 111, 616 N.E.2d 1085 (1993).

Moreover, it is difficult to perceive how, on this record,
the award of the handicap-accessible office to the
able-bodied wife could be deemed equitable, It is
especially perplexing since the husband was awarded the

handicap-accessible home located in the very same |

condominium complex as the dental office. Here, we
cannot say that the judge’s “reasons for his conclusions
are ‘apparent and flow rationally’ from his findings and
rulings.” Baccanti v. Morton, 434 Mass. 787, 790, 752
N.E.2d 718 (2001), quoting from Williams vy. Massa, 43|
Mass. 619, 631, 728 N.E.2d 932 (2000),

Accordingly, we vacate so much of the divorce judgment ©

that orders division of property and remand the matter for
further proceedings and findings, and if appropriate,
redistribution of the dental practice, permitting
revisitation of the distribution of other assets to the extent
necessary to effectuate an equitable division on remand.

2. The child support order. In the divorce judgment, the
judge ordered the husband to pay child support to the wife
in the amount of $627 per month, retroactive to May,
2011. The husband contends that it was error to make his
child support obligation retroactive since the wife did not
request any child support until the time of trial.*

3 The $627 amount was consistent with the monthly

social security dependency benefit the husband was
receiving on behalf of the parties’ child,

As for the husband's claim that the judge was
precluded from ordering support to continue after the
termination of the child's social security dependency
benefit at age nineteen, he offers no legal authority to
support this contention. A judge may order
postminority support “that continues until a child is

" emancipated (as defined by the statutory framework),
by viriue of continued dependency on and domicile
with a custodial parent. This is particularly so when it is
apparent from the facts of the case that the parties
anticipate that their children will be attending college
and thus likely will not be emancipated when they
reach the age of majority.” Tatar v. Scluker, 70
Mass.App.Ct. 436, 446, 874 N.E.2d 481 (2007)
{citations omitted).

Pl “We review child support orders ... to determine if
there has been a judicial abuse of discretion.” AS. v. CC,
454 Mass. 652, 660, 912 N.E.2d 933 (2009), quoting from
Depariment of Rev. v. CML, 432 Mass. 69, 75, 731
N.E.2d 501 (2000). Here, where the husband did not
receive notice of the wife’s request for child support until
the trial, the judge erred in entering a retroactive order,
See G.L. c. 1IQA, § 13(a); Swith-Clarke v. Clarke, 44
Mass.App.Ct. 404, 405-406, 69] N.E2d 596 (1998).
Accordingly, so much of the divorce judgment that orders
the husband to pay retroactive child support from May,
2011, to the date of trial is vacated.’

? The husband further asserts that the “purpose™ of the

child support order was “to financially decimate” him.
This claim does not rise to the level of appellate
argument contemplated by Mass.R.A .P. 16(a}(4), as
amended, 367 Mass. 921 (1975); thus we do not
consider it. See K.A_ v. T.R., 86 Mass.App.Ct. 554, 567,
18 N.E.3d £107 (2014).

Bl 3. The award of attorney's fees in the divorce
Judgment. The husband contends that the judge abused his
discretion by awarding the wife $25,000 in attorney’s fees
without providing any explanation for his decision. It is
well-settled that judges have discretion to award
attorney’s fees in domestic relations cases. See G.L. c.
208, § 38; Hoegen v. Hoegen, 89 Mass.App.Ct. 6, 12, 43
N.E.3d 718 (2016). In awarding fees to one party, the
judge must consider several factors, including “the
reasonableness of the fees and the other party’s ability to
pay.” Caccia v. Caccia, 40 Mass.App.Ct. 376, 381, 663
N.E.2d 1246 (1996), citing Kane v. Kane, 13
Mass.App.Ct. $57, 560-561, 434 N.E.2d 1311 (1982). In
the present case, the judge provided no explanation for his
decision to award fees to the wife. Moreover, the judge
did not conduct an inquiry as to whether the fees sought
by the wife were reasonable. Accordingly, so much of the
divorce judgment that awards attorney’s fees is vacated,
and the matter is remanded for further proceedings and
findings. See Caccia, supra; Hoegen, supra.

*3. "4. The award of attorney's fees in connection with
the contempt action. The divorce judgment sets forth
specific deadlines for the husband to vacate the dental
practice and to make certain payments to the wife. Those
deadlines were temporarily stayed by this court pending a
ruling on the husband's motion to stay filed in the Probate
and Family Court. The judge ultimately denied the
husband’s request for a stay, and the wife filed a
complaint for contempt shortly thereafter. The parties

 

WESTLAW © 2016 Thomson Reuters No ciann to orginal U.S. Government Works 3
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 9 of 53

Obara v. Ghoreisha, 46 N.E.3d 598 (2046)

entered into a stipulation resolving all of the issues raised
in the contempt complaint, while reserving the wife’s
motion for legal fees for hearing before the judge. The
judge awarded the wife $9,115 in attorney’s fees and
costs related to pursuing her contempt complaint. The
husband contends that the judge abused his discretion in
making such an award.

Under G.L. c. 215, § 34A, there is “a presumption in
favor of an award of reasonable fees and costs for a
successful plaintiff in a contempt action.” Coppinger v.
Coppinger, 57 Mass.App.Ct. 709, 714, 785 N.E.2d 1251
(2003). However, “the judge should state specifically in
the judgment whether or not [he] is adjudging the
defendant guilty of contempt for purposes of G.L. c. 215,
§ 34A.” Poras v. Pauling, 70 Mass.App.Ct. 535, 544, 874
N.E.2d 1127 (2007). In this case, neither the judgment
incorporating the parties’ stipulation, nor the subsequent
order granting the wife’s motion for fees, contained an
“express finding” of contempt against the husband. Jd. at
541, 874 N.E.2d 1127. While certain circumstances may
warrant an award of fees despite the lack of a formal:
contempt finding, see Cooper v. Cooper, 62 Mass.App.Ct.
130, 143-144, 815 N.E.2d 262 (2004), here the judge’s
order contains no explanation as to the basis for the fee
award. Moreover, the order does not contain any
indication that the judge considered the reasonableness of
the fees. See Olmstead v. Murphy, 21 Mass.App.Ct. 664,

665, 489 N.E.2d 707 (1986) (discussing relevant factors

judge should consider when setling fee award).
Accordingly, the order dated January 29, 2014, awarding
fees to the wife is vacated.*

8 Given the lack of a contempt finding, we need not
reach =the husband’s argument that there was
insufficient evidence to support such a finding.

Conclusion. So much of the judgment dated July 8, 2013,
that orders division of property is vacated, and that matter
is remanded to the Probate and Family Court for further
proceedings and findings, and if appropriate,
redistribution of the property consistent with this
memorandum and order. So much of the judgment that
orders attomey’s fee is vacated, and that matter is
remanded for further proceedings and findings consistent
with this memorandum and order. So much of the
Judgment that orders the husband to pay child support
from May, 2011, to the date of trial is vacated. In all other
respects, the judgment dated July 8, 2013, is affirmed.
The judgment dated December 12, 2013, is affirmed. The
order dated January 29, 2014, awarding the wife
attorney’s fees is vacated.’ Because we think that a fresh
look would be appropriate, the case is remanded to a
different Probate and Family Court judge.

9 To the extent that we do not address the husband’s

other arguments, “they ‘have not been overlooked. We
find nothing in them that requires discussion. “
Depariment of Rev. v. Ryan R., 62 Mass.App.Ct. 380,
389, 816 N.E.2d 1020 (2004), quoting from
Commonwealth v. Domanski, 332 Mass. 66, 78, 123
N.E.2d 368 (1954).

*4 So ordered.

Ali Citations
46 N.E.3d 598 (Table), 2016 WL 859281

 

End of Document

@ 2016 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW © 2016 Thomson Reuters. No ciaim to criginal U S. Government Works.

da
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 10 of 53

wy - oe

Bk 32057 Ps 168 $3561

: og . m2-G4-2014 a 192210
. RECEIVED AND RECORDED" . up. AR-S
NORFOLK COUNTY” 477 FS oo, .
REGISTRY OF DEEDS ‘ Quitclaim Condominium Unit Deed
DEDHAM, MA a
CERTIFY
FFither. PO Cath

WILLIAM 2 O'DONNELL REGISTER = AY) d
S. Javad Ghoreishigid Kayoko Obara, formerly as Husband and Wife and
now as, tenants in common, of Brookline, Massachusetts, for consideration paid
p pl fy and in full consideration of less than One Hundred ($100) Dollars and other 4
consideration per the parties’ divorce judgment dated July 9, 2013, hereby grants |
Kayoko Obara, individually of Unit 406, he Brook House Condominium. 99.
. Pond Avenue, Brookline, Massachusetts, with Quitclaim Covenants, the land in
Brookline, Norfolk County, Massachusetts, all as more specifically described on
Exhibit A attached hereto and incorporated herein by reference. The address of the

unit conveyed hereby is 99 "Pond Avenue, Brookline, Massachusetts. 44 &
EXHIBT-A- = 77 Pod AVE NRO! + es

 

Executed as an instrument under seal this 12 day of December, 2013.

 

 

 

A . ° *
Grantor’ Kayoko Obara Geéntor. §. Javad Ghoreishi
Dated: ec ty 12, 201% Dated: Dea % Z0(3

1820155.1 _ . ; 5 .
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 11 of 53
Bk 32057 Pgli69 #8861

Commonwealth of Massachusetts

ofalle —_ County

‘On this, (2h day-of December, 2013, before me the undersigned notary public,
personally appeared the above-named Kayoko Obara, and provided to me through satisfactory
evidence of identification, which was a Massachusetts Driver’s License, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me that she signed

it voluntarily for its said purpose.
, L ‘ef AE 5 ?

My ission Expires: 3/28/18

 

Ly Commonwealth of Massachusetts
arke lV County
OU

On this | 2. th day of December, 2013, before me the undersigned notary public,

, personally appeared the above-named S. Javad Ghoreishi, and provided to me through
satisfactory evidence of identification, which was to be the
person whose name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its said purpose. .

   

 
 
   

  

| Yotary Piblic: Fe ee Le Cuts

wy

. My Commission Expires: A/eret, 23 OR

      
 

PASQUALE DeSANTIS
Notary Pubilc 7
( COMMONWEALTH OF MASSACHUSETTS
: My Commission Expires
{ March 29, 207

 

 

1820155.1
ae

Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 12 of 53

Bk 32057 Pg170 #8861

EXHIBIT “An

Property in Brookline known as Unit (“the Unit”), of the Brook House
Condominium (the “Condominium”) located af33 Pond Avenue, 77 Pond Avenue, 99 Pond
Avenue, 44 Washington Street and 95 Washington Street, Brookline, Norfolk County,
Massachusetts which Condominium was created pursuant to M.G.L. Chapter 183A by the
recording of a Master Deed (the “Master Deed”) dated May 28, 1981, and recorded with the

Norfolk District Registry of Deeds in Book 5875, Page 543 and as amended from time to time of
record. . :

Said Unit is not a residential unit and may not be used for residential purposes.

Said Unit is shown on ‘the floor plans of the Building recorded with the Master Deed and on the

. Unit Plan recorded with the First Unit Deed.

The Unit is conveyed with the exclusive right and easement to use Tandem Parking Spaces 478
and 478A. .

 

The Unit is conveyed together with a 0.1153% undivided interest in the common areas and
facilities as defined and described in the Master Deed and the exclusive Tight to use those
Common Areas and Facilities appurtenant to said Unit as set forth in the Master Deed,

The unit is subject to and has the benefit of all rights, easements, agreements, restrictions,
interests and provisions contained in the Master Deed, the Brook House Condominium Trust and
the Rules and Regulations and By-Laws adopted pursuant thereto, as any of the same may be --
amended from time to time pursuant to the provisions thereto, as any of the same may be
amended from time to time pursuant to provisions thereof, as well as the provisions of Chapter
183A of the Massachusetts General Laws as the same may be amended from time to tinie. Said
unit and parking space are also conveyed subject to all matters of record. .

For Grantor’s title see deed dated March 28, 1997 and recorded with Norfolk Deeds in Book —
11767, Page 559.

{820(55,]
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 13 of 53

ART-I4~ 79
ue _* Bk 32057 F164 #8260
’ EIVED AND RECORDED / 2-04-2014 a LO2st10a
REST ORFOLK coun
Larllineery UNIT DEED |
CERTIFY BROOK HOUSE CONDOMINIUM (WITH PARKIN
Frit PO Flrwthh 8)
WILLIAM & O'DONNELL, REGISTER

and presently as tenants in common, of Brookline, Massachusetts.
sec’ GRANTEE: KAYOKOO
; pe
pil UNIT:

A GRANTOR: S, JAVAD GHOREISHI AND KAYOKO OBARA, formerly Husband and Wife, 4
/ /

 
 

 

ABA, individually of 99 Pond Avenue, #406, Brookline, MA ne
gS. Ia Ay MOS

Percentage Interest: 0.1998% ae ee
1s Oe ds £5

Area: 1565 square feet REP Ito

PARKING SPACE: P563D (ALSO KNOWN AND NUMBERED AS P563 & P563A)

CONSIDERATION: Less than One Hundred ($100.00) Dollars and other consideration per the

patties’ Divorce Agreement dated July 9, 2013.

GRANTOR, owner of the UNIT described above in the Brook House Condominium
created by Master Deed dated May 28, 1981, and recorded May 29, 1981 with the Norfolk
County Registry of Deeds (the “Registry”), Book 5875, Page 543, as amended by First
Amendment to Master Deed dated May 17, 1984 and recorded May 29, 1984, with the Registry
in Book 6408, Page 487, as amended by Second Amendment Master Deed of Brook House
Condominium dated May 24, 1985 and recorded June 3, 1985 in Book 6686, Page 644 and as
amended by Third Amendment to Master Deed dated as of March 24, 1986 and recorded April 9,
1986 with the Registry in Book 7009, Page 405 in accordance with the provisions of G.L. ch.
183A, grants the UNIT to GRANTEE with QUITCLAIM COVENANTS for the
CONSIDERATION stated above

The UNIT contains the approximate AREA and has the post office address set forth

"above and is laid out as shown on plans recorded with the deed of Brook House Associates and
CBK Brook House | Limited Partnership dated January 16, 1984 and recorded with the Registry,
Book 6324, Page 7, which are copies of portions of the plans recorded with the Master Deed and
to which is affixed a verified statement in the form provided for in G.L. ch. 183A, Section 9.

The UNIT is conveyed together with the above listed PERCENTAGE INTEREST (a) in
the common areas and facilities of the Condominium, as described in the Master Deed, and (b) in
the Brook House Condominium, recorded with the Registry, Book 587 5, Page 605, as amended

18201 56.1
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 14 of 53

by First Amendment to Declaration of Trust dated May 17, 1984, recorded May 29, 1984, with
the Registry in Book 6408, Page 560, and by Second Amendment to Declaration of Trust dated
January 15, 1986 and recorded with the Registry on J anuary 31, 1986 in Book 6940, Page 59.

All units identified by the letters “NR” (for example, 44-NR-01) and all units hereafter
created within the areas occupied by such “NR” units, may be used for professional offices, retail
stores and any other nonresidential purposes permitted from time to time under the Brookline
Zoning By-Laws. All other units shall be used solely for residential purposes and such purposes
accessory thereto as are permitted from time to time under the-Brookline Zoning By-Laws.

The UNIT is conveyed together with the right and easement to the exclusive use of the
PARKING SPACE(S) stated above and as shown on the plans recorded with the Master Deed as
amended; for parking purposes during the existence of the Condominium but all such rights to
use the PARKING SPACE(S) shall end upon the permanent withdrawal of the Condominium
premises from the condominium status. The term “parking purposes” shall not, except with
respect to the parking area shown on Sheet 3 of the plans recorded with the Master Deed (as
amended), include the parking of trucks, vans or commercial vehicles of any kind, without the
express written consent of the Condominium Trust. Such parking rights shall be fully
transferrable solely among and between Unit Owners and may be transferred to and from the
Condominium Trust, provided that the transfer of any parking rights shall not be effective until
an instrument evidencing such transfer has been duly recorded with the Registry. In the event
that any person or entity (other than the Condominium Trust) to which the right and easement to
use the PARKING SPACE(S) has been conveyed does not own a unit in the Condominium, such
right and easement toe use the PARKING SPACE(S) shall automatically vest in the
Condominium Trust, and the Condominium Trust shall thereupon, for all purposes, be the owner
of such right and easement. The PARKING SPACE(S) may not be leased except to an occupant
of a unit in the Condominium on a yearly or on a month-to-month basis, for use by that occupant
and his or her guest. The parking easement hereby granted is conveyed subject to an agreement
dated March 3, 1977 by and between the Brookline Redevelopment Authority, Brook House .
Associates and Brookline Cooperative Housing, Inc. recorded with the Registry in Book 5420,
Page 295.

The GRANTEE acquires the UNIT and the PARKING SPACE(S) with the benefit of,
and subject to, the provisions of G.L. ch. 183A, relating to condominiums, as that statute is

1820156.)
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 15 of 53

<«

“

written as of the date hereof and as it may hereafter be amended, the Master Deed and
Condominium Trust referred to above, as amended , and any by-laws and niles and regulations
from time to time adopted thereunder, and all- matters of record stated or referred to in the Master
Deed as completely as if each were fully set forth herein; and subject to real estate taxes
attributable to the UNIT which are not yet due and payable.

For GRANTOR’S title, see Deed dated January 30, 1996 and recorded with the Norfolk
Registry of Deeds in'Book 11206, Page 114.

Executed as an instrument under seal this _ 12 aay of December, 2013.

"fie Ss. fava Ghoreishi

Grantor: Kéyoko Obara

 

| Dated: Dee . i See, =) , Dated: '2/741 20/3

Commonwealth of Massachusetts

Nerf { le County

On this __|2._ th day of December, 2013, before me the undersigned notary public,
personally appeared the above-named Kayoko Obara, and provided to-me through satisfactory
evidence of identification, which was a Massachusetts Driver’s License, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me that she signed

it voluntarily for its said purpose.

 

 

 

SS PASQUALE DeSANTIS
Notary Publle
¥ CONMONWEALTH OF MASSACHUSETTS
My Comunission Expires }
March 24, 2018

 

 

1820156.)
Case 1:20-cv-12205-RGS Document 1-1. Filed 12/10/20 Page 16 of 53

Commonwealth of Massachusetts

A bnefol ly County

On this __ (2th day of December, 2013, before me the undersigned notary public,
personally appeared the above-named S. Javad Ghoreishi, and provided to me through
satisfactory evidence of identification, which was Caen. to be the
person whose name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its said purpose.

one
»
.
a
a
4
j
1
t
i
i

Q

NotarfPublic: wd,
My Commission Expires: Ade; 2 . <0 018

 

PAS QUALE DeSANTI IS

tary Public
COMNONWEATTH CF MASSACHUSETTS:
My Commission Expireg
March 23, 2018

 

1820156.1
Case 1:20-cv-12205-RGS Document‘4-1- Filed 12/10/20 Page 17 of 53

COMMONWEALTH OF MASSACHUSETTS
_ THE TRIAL COURT

SUFFOLK, SS HOUSING COURT DEPARTMENT
EASTERN DIVISION
Docket No. 18-SP-001

kkkkhekhkhhkehkick thkkhhkhekhhkkhhkhich

 

 

Javad Ghoreishi * HOUSING COURT DEPT.
PLAINTIFF * EASTERN DIV.
* A TRUE COPY
* ATTEST:
Vv *
* . Wt . . (0,

: . . . 7 7? acl. OMe CE
DEFENDANeg ma iuan Hincapice + ACTING CLERK MAGISTRATE
TESS GUO TIO eh iiccthicoks DATE [~itb -2O

S OF T. QO W.

AND ORDER FOR JUDGMENT

This is a summary process action in which Plaintiff Javad Ghoreishi (‘Plaintiff’) is
seeking to recover possession of the condominium unit he manages at 77 Pond Avenue, Apt.
406, Brookline, Massachusetts (the “premises”) from Defendants Devon Hincapie and Juan
Hincapie (“Defendants”) and monetary damages based on Defendants’ failure to pay rent.
Defendants filed a written Answer and Counterclaims. All parties appeared at a trial on the
merits which was held on April 19, 2018 and were self-represented.

Based upon all the credible testimony and evidence presented at trial, and the reasonable
inferences drawn therefrom, the Court finds as follows: The premises is located within a large
multi-unit complex consisting of hundreds of individually owned condominiums managed by a
condominium trust. There is no dispute that Plaintiff manages the unit for the owner,
Mohammad Kochak (“Owner”), and performs management duties such as collecting rent,

1
Case 1:20-cv-12205-RGS Document1-1 Filed 12/10/20 Page 18 of 53

Negotiating leases, and Serving as the point of contact for Defendants for any issues related to the
- premises. Defendants moved into the premises in February 2011 and entered into a lease
agreement (“Lease”) with the Owner which renewed multiple times. See Exhibit 1. The Lease

- in effect at the time of trial expires on June 30, 2018. See Exhibit 1. The current monthly rent is
$3,150.00 and is due on the first day of each month. See Exhibit 1. On or about February 13,
2018, Plaintiff caused a 14-day notice to quit based on nonpayment of rent for the months of
January and February 2018 to be served on Defendants, See Exhibit 2. There is no dispute that

no rent has been paid since December 2017 bringing the total amount of unpaid rent to
$12,600.00 as of the date of trial.

COUNTERCLAIMS

Defendants asserted affirmative defenses and counterclaims pursuant to G. L. c. 239 § 8A
which provides that where a tenancy has been terminated for non-payment of rent or without
fault of the tenant, the tenant “shall be entitled to raise by defense or counterclaim any claim
against the Plaintiff relating to or arising out of such property, rental, tenancy or occupancy for
breach of warranty, for a breach of any material provision of the rental agreement, or for a
violation of any other law.” Defendants filed the following counterclaims: retaliation, breach of

warranty of habitability; breach of quiet enjoyment; and violation of the consumer protection

law.

Defendant Devon Hincapie testified that all of the remaining counterclaims stem from the

smell of marijuana which permeates the premises as a result of what she believes is regular

marijuana use by her neighbors. She testified Lat RG COLDER, in the building.
_ATRUE COPY

 

' Defendants further filed counterclaims related to the mbbed Esler their security deposit and last month’s rent.
Those claims mirror claims they filed against Plaintiff in a small claims action in the Housing Court, Eastern Division (Docket
No. 18-SC-03). A small claims trial took place on April 2, 2018 and as of the date of the summary process trial the decision was
Still pending. All claims related to the mishandling of the security deposit and last month’s rent are therefore dismissed in this
action,

2 , ee lle,
ACTING CLERK MAGISTRATE
DATE {-I, - 50
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 19 of 53

She testified that she is certain that the smell is coming from her neighbor’s unit who resides just
below the premises in Unit 306, She testified that despite repeatedly complaining since 2016
about the smell to Plaintiff, management and security for the building, and to the Brookline
Police Department, the smell continues. She testified that the smell is often so offensive that she
and her family have to leave the premises in the evenings, She testified that the smell has
impacted her emotional and physical health.

Defendant Juan Hincapie testified that the smell of smoke has had a severe impact on his
life and the well-being of his family. He testified that he feels he cannot stay in his apartment, he
feels physically ill and depressed. He testified that he cannot understand why no action has been
taken against the residents of Unit 306 despite numerous and ongoing complaints as to the
impact their smoking is having on his health and the health and well-being of his family. He
testified that at some point he witnessed the residents of Unit 306 smoking on their balcony. He
testified that he confronted Plaintiff about the problem and showed Plaintiff a video of the
neighbors smoking on the balcony. He testified that Plaintiff stated that the individual in the
video is a friend of his who does not smoke, Mr. Hincapie further testified that Plaintiff
threatened him after viewing the video.

Plaintiff testified that he investigated Defendants’ allegations of ongoing marijuana
smoking by the residents of Unit 306. He testified that he obtained a report from security at the
premises, as to their observations of the allegations. Plaintiff testified that the security
department is part of the management company and the condominium trust. Security indicated to

Plaintiff that there have been observations of STOKES INE COURT HEPES building but

that the could identity of the person(s) smoking cou ASTER Dine, Security informed
Plaintiff that a letter was distributed to all residents Hee Syzilding reminding them of the no
smoking policy. See Exhibit 9. Plaintiff testified that he does not manage Unit 306 and

therefore has no ability to take action against the residents of it or any CPE to

 

ACTING CLERK MAGISTRATE
DATE (|-\G -20
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 20 of 53

force management to do anything more than they have done.
1. Breach of Warranty

Where the defense or counterclaim is based upon the condition of the premises or
services provided to the premises by the landlord, the tenant is entitled to relief under this section
only if: (1) the landlord knew or should have known of the condition before the tenant was in
arrears in his rent; (2) the landlord does not show that the tenant caused the condition; and (3) the
landlord does not show that the conditions cannot be remedied unless the premises are vacated.A
landlord is in breach of the warranty if defects exist that may materially affect the health or safety
of the occupants. Boston Housing Authority v, Hemingway, 363 Mass. 184, 199 (1973),

Defendants claim that the smell of the marijuana enters the premises due to defective or
leaky windows, walls and/or floor. Other than Defendants’ testimony as to their belief that the
windows, walls and floors are defective, no other evidence was presented in support of the those
allegations. While Defendants may have a theory as to the reason for the infiltration of the
marijuana smell, the Court finds in favor of Plaintiff as to the breach of warranty claim as there
was no credible evidence provided in support of Defendants’ theory that the windows, walls and
floors are defective. While Plaintiff has been on notice of the smell of marijuana at the premises
for nearly two years, the Court finds that he has taken reasonable steps to investigate the problem
which yielded no specific, independent corroboration of Defendants’ identification of the source
of the smell. ,

2. Breach of Quiet Enjoyment (G.L. c. 186, §14)

Defendants further contend that Plains diel CY BTEC with their quiet

enjoyment of the premises as a result of his failure tHRR BEB OPYleviate the smell of
marijuana at the premises. G.L. c. 186, §14 provideA LT BS Enent part: “Any lessor or landlord
of any building or part thereof occupied for dwelling purposes... who directly or indirectly

interferes with the quiet enjoyment of any residential premi ‘9 f. ad Oe A

 

4 ACTING CLERK MAGISTRATE
DATE [-lb-an
Case 1:20-cv-12205-RGS Document 1-1. Filed 12/10/20 Page 21 of 53

for actual and Consequential damages, or three month’s rent, whichever is greater, and the costs

of the action, including a reasonable attorney’s fee, all of which may be applied in setoff to or in
recoupment against any claim for rent owed or owing...” The implied covenant of quiet
enjoyment guarantees tenants the righ to be free from “serious” interferences with their tenancies.
See Jablonski v. Clemons, 60 Mass. App. Ct. 473, 476 (2004). To support the imposition of
liability for violation of quiet enjoyment, there must be a showing of “at least” negligent conduct
on the part of the landlord. See Al-Ziab v. Mourgis, 424 Mass. 847 (1997). Defendants bears the
burden of proof with respect to their defenses and counterclaims. See Winn Management,
managing agent for Boston Housing Authority Eva White Apartments v. Bartosz Wegierkiewicz,

Housing Court, Eastern Division, Docket No. 15-SP-4292, (January 20, 2016) (Muirhead, J.).

The Court credits Plaintiffs testimony as to steps he took to address Defendants’
complaints and as to the limitations he has with regard to taking further action against the
residents who reside in Unit 306. He requested independent verification of the source of the
marijuana smell from the security department and despite numerous attempts, could not identify
the source of the smoke. The Court finds that while the smell of smoke may be serious in nature,
Defendants have not established that Plaintiff has been negligent and therefore finds in favor of
Plaintiff on Defendants’ breach of warranty claim.

3. Retaliation

Defendants claim that Plaintiff filed Duan action against them in retaliation for their

USING COURT DEPT
complaining as to the smell of marijuana at DERSTERNADIVS a result of their filing a small

claims action against Plaintiff based on Plain PEC OL my with G.L. c. 15B as it relates

to their payment of a security deposit and last month’s rent.

G.L. ¢. 239, §2A provides, in pertinent part: “It shall be a defense to: an an action for

etna
summary process that such action or the preceding actio

ACTING CLERK MAGISTRATE”
DATE {\—-1b ~ID

 
   

BY

 
Case 1:20-cv-12205-RGS Documentd-1. Filed 12/10/20 Page 22 of 53

was taken against the tenant for the tenant’s act of commencing, proceeding with, or obtaining
relief in any judicial or administrative action the purpose of which action was to obtain damages
under or otherwise enforce, any federal, state or local law, regulation, by-law, or ordinance,
which has as its objective the regulation of residential Premises, or...reporting a violation or
Suspected violation of law as provided in section eighteen of chapter one hundred and eighty-
six.... The commencement of such action against a tenant, or the sending of a notice to quit upon
which the summary process action is based...within six months after the tenant has commenced,
proceeded with or obtained relief in such action, (or)..made such report..shall create a rebuttable
presumption that such Summary process is a reprisal against the tenant for engaging in such
activities...Such presumption may be rebutted only by clear and convincing evidence that such
action was not a reprisal against the tenant, and that the plaintiff had sufficient independent
justification for taking such action, and would have in fact taken such action, in the same manner
and at the same time the action was taken, even if the tenant had not...engaged in such activity.”
G.L, c. 186, §18 provides, in pertinent part: “Any person or agent thereof who threatens
to or takes reprisals against any tenant of residential premises for the tenant's act of,
commencing, proceeding with, or obtaining relief in any judicial or administrative action the
purpose of which action is to obtain damages under, or otherwise enforce, any federal, state or
local law, regulation, by-law or ordinance, which has as its objective the regulation of residential
premises; or exercising the tenant's rights pursuant to section one hundred and twenty-four D of

chapter one hundred and sixty-four; or Feporting th GA Ros picbeath shall be liable for

damages which shall not be less than one monBASEERY DM than three month's rent, or the

TRUE COPY _. ;
actual damages sustained by the tenant, Which egeter and the costs of the suit, including a
reasonable attomey's fee.”

“The receipt of any notice of termination of tenancy except for nonpayment of or, of

  

increase in rent, or, of any substantial alterations
Case 1:20-cv-12205-RGS Document 1-1. Fjled 12/10/20 Page 23 of 53

the tenant has commenced, proceeded with, or obtained relief in such action, exercised such
rights, made such report or complaint... shall create a rebuttable presumption that such notice or
other action is a reprisal against the tenant for engaging in such activities. Such presumption
shall be rebutted only by clear and convincing evidence that such person's action was not a
reprisal against the tenant and that such person had sufficient independent justification for taking
such action, and would have in fact taken such action, in the same manner and at the same time
the action was taken, regardless of tenants engaging in, or the belief that tenants had engaged in,
activities protected under this section.”

The Court finds that Plaintiff has proven by clear and convincing evidence that he had
sufficient independent justification for filing the present action in order to collect unpaid rent for
the months of January - April 2018. The Court therefore finds in favor of Plaintiff on
Defendants’ claims and defenses related to retaliation.

4. Violation of the Consumer Protection Act (G.L. ¢. 93A)

Defendants’ claim relevant to Plaintiff's alleged violation of the Consumer Protection Act
stems from the above counterclaims. As the Court finds in favor of Plaintiff on all of the above
counterclaims, the Court further finds in favor of Plaintiff as to Plaintiff's alleged violation of the
Consumer Protection Act and finds that Defendants are not entitled to damages pursuant to G.L.
c. 93A.

ORDER AND ENTRY OF JUDGMENT

Judgment for Plaintiff for possession and damages in the amount of $12,600.00.
HOUSING COURT DEPT.

Judgment for Plaintiff as to all counterclaims. EASTERNLDIV
pssst corr

ASSOCIATE JUSTICE
Date: May, 2018

ce: Javad Ghoreishi eet

Devon Hincapie MAGISTRATE
mcani CTING CLERK
Juan Hincapie on TE lt —P0)

 
Case 1:20-cv-12205-RGS Document1-1 Filed 12/10/20 Page 24 of 53

United States District Court
District of Massachusetts
Civil Docket No.

Javad Ghoreishi,

Plaintiff

VS.

Norfolk County Family and Probate Court ,
Defendant

VERIFIED COMPLAINT

individually and in his/her official capacity as Justices of the Probate and F: amily Court [ of [Norfolk] County,

JURISDICTIONAL BASIS
I. Plaintiff claims federal jurisdiction pursuant to Article III § 2 which extends the jurisdiction to cases

arising under the U.S. Constitution. .

Plaintiff brings this suit pursuant to Title 42 USC law Chapter 21, Subchapter 1, Code § 1983 in which is a
federal law that allows an action for damages against any person who, under color of any
statute,ordinance, regulation, custom or usage of any state or territory,subjects any person
to a deprivation of any rights, privileges or immunities secured by the Constitution or laws
of the United States. for violations of certain protections guaranteed to him by the federal Constitution, by

the defendant under color of law in his capacity as a judge in the Probate and Family Court of Norfolk

County. |

Parties

I. Plaintiff Javad Ghoreishi is a natural person residing at 77 Pond Avenue, Brookline, Norfolk County,
MA 02445.

IV. Defendant is Norfolk Probate and Family Court, 35 Shawmut Road, Canton, MA 02021.

Our legal system is based on the fundamental principle that our courts are an independent branch of
government in which fair and competent judges interpret and apply the laws that govern us.
this complaint is against the Norfolk Probate and Family Court (hereafter “NP”) judges, in a divorce
litigation process (11D0426DR). Judge George F Phelan (hereafter “GP”) from NP rendered an egregious
judgment on or about July 8, 2013, with ad faith, a corrupt motive, and fraudulent calculations, to effectively
terminate the plaintiff's ability to practice dentistry, and the plaintiff's life time profession for which to earn
income in his profession, and decimate the Plaintiff. In violation of the First, Ninth Charter of Rights, and

Article II and Ill of American with Disability Act (“ADA Act”). (Exh 1)
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 25 of 53

The Plaintiff immediately contested the judgment to the Appeals Court. On or about March 7,2016,the
Appeals court vacated the (214-P-1746)(46N.E.3” 598), in the light of vacating the egregious judgment by
the Appeals Court, and remanding the divorce case for a fresh retrial by a different judge at NP. (Exh 2)
Statement of Case

The bases of this case are as follow:

1- Violating the First, Ninth Declaration of Rights to the US Constitution

defendant's judge GP, in his egregious divorce judgment, flagrantly disproportionate division

of marital assets, purposefully and effectively terminated Plaintiff's vitality by preventing the Plaintiff

to continue his profession in his dental office which was remodeled to accommodate his medical

condition and disability due to Multiple Sclerosis,(“MS”).

2- The division of marital assets was rendered inequitable by fraudulently including the incorporation of
the assets not established as part of marital assets, and fraudulent mathematical calculation of the alleged
missing property of two Persian rugs . (Exh 1, paragraph 17)

3- Defendant's judge GP, with bad faith, and corrupt motive to decimate the Plaintiff, purposefully ordered
the plaintiff to retroactively pay child support to the wife, and to not specifically terminate child

support after the termination by social security of the dependent payment when the child turned nineteen in
order to financially decimate the Plaintiff.

4- Defendant's GP, with bad faith, corrupt motive, and fraudulent calculations, in order to

financially decimate the Plaintiff. awarded the joint dental practice which is modified to

accommodate plaintiff's disability due to Multiple Sclerosis, to the abled body wife without proper
compensation for the plaintiff, and he ordered the plaintiff to pay $ 203,068.00 to for various unsupported
factual documents to financially decimate the plaintiff, and the judge forced the Plaintiff to pay two lawyer
fees for $ 25,000 and $9,115 without conducting proper inquiry.

5- Defendant's Judge GP by violating the plaintiff's first and Ninth Constitutional Rights in any way he
could because the plaintiff contested judge GP's judgment and seek stay order for his judgment in the

Appeals Court.
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 26 of 53

6- Defendant's judge GP with bad faith, corrupt/Improper motive and fraudulent calculations ultimate
conclusions in the plaintiff's case raise a question whether he could rule fairly and impartially by abusing his
judicial disgrace, and violated plaintiff's constitutional rights. It is difficult to avoid concern that his
conclusions were in influenced by bias against the plaintiff's race, color, ethnicity and because of the
plaintiff's disability.
7- Numerous findings contain disparaging comments against the Plaintiff which are not purported by
evidence.
Defendant's GP went out of his way to penalize the Plaintiff, in any way that he could because of plaintiff's
physical disability.
8- The plaintiff contested Judge Phelan's decision (Divorce Nissi) to the Appeals Court.
9- On or about March 7, 2016, the appeals Court's vacated so much of the judgment for division of property,
two lawyer fees awarded and retroactive child support, decision cites: (Exh 2)
a- “ Divorce case would be remanded because trial court, when awarding parties joint dental practice to wife,
failed to consider the impact of disabled husband's relocation on his employ-ability and his opportunity for
future acquisition of capital assets and income, both of which were mandatory factors under statute
governing alimony and distribution of property. M.G.L.A. c. 208 s 34”.
b- Child Support. “Where the husband did not receive notice of the wife's request for child support until the
trial, the judge erred in entering a retroactive order. M.G.L.A c. 119 A, s 13(a)”.
c- “Attorney fees and costs. Attorney fee award in divorce action would be vacated, and case would be
remanded, since trial judge provided no explanation for his decision to award attorney fees to wife and judge
did not conduct any inquiry as to whether the fees sought by wife were reasonable. M.G.L.A.c. 208 s 38”.
d-”Finding and Verdict. Attorney fee award to wife in contempt action would be vacated, and case would be
remanded, since the judge's order contained no explanation as to the basis for the fee award and the order did
not contain any indication that the judge considered the reasonableness of the attorney fees. M.G.L.A c. s34
e- *More over it is difficult to perceive how, on record, award of the handicap-accessible office to the able-
bodied wife could be deemed equitable, It is especially perplexing since the husband was awarded the

handicap-accessible home located in the very same condominium complex as the dental office. Here we
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 27 of 53

cannot say that the judge's “reasons fore conclusions are ‘apparent and flow rationally' from his findings and
rulings”. “Accordingly, we vacate so much of the divorce judgment that orders division of property and
remand the matter for further proceedings and findings”.
The Appeal Court's decision to remand the matter case and order for further proceedings and findings attests
to the plaintiffs complaint against the Defendant's Judge GP (Exh 1)
10- Two property which were part of ramand matter for redivision of marital assets,were illegally and secretly
were conveyed to the other party in divorce matter which constitutes larceny and embezzlement
(Rule 266, §30), Plaintiff wrote a motion for this wrong doing to the judges at the NP, and in his
motion he requested from judges to call DA office for a white color investigation, by violating
defendant's basic constitutional rights, NP judges refused to notify DA office for a white color
investigation. (Exh 2)
11- contrary to the Appeal's Court decision on March 7, 2016. Currently retired judge at NP, (James V
Menno) by violating article II and III of ADA Act and by violating the Plaintiff's First charter of rights,
announcing the plaintiff's disability is the pivotal part of the remand case for retrial, and tried to helped the
other party to discipline the Plaintiff's dental license and tried to assassinate the Plaintiff's livelihood, he
intentionally did not hold a remand trial until he retired on or about July 2017.(Exh 3)
12- On or about August 2017, NP assigned the remand matter to judge Virginia M. Ward, judge Ward
procrastinated the process for retrial.
13- On or about May, 2018, the plaintiff with a motion requested judge Ward to rescue herself based on bias,
prejudice, and extra prejudice. Which did not produce any results.
14- On or about May 2018 and to my (the Plaintiff) consternation on or about July 2018, Judge
Ward abruptly was transferred to another Probate and Family Court without any advanced notice.
15- On or about June 2018 the matter was assigned to Judge Harrison for retrial, but judge Harrison recused
herself to retry the matter, on the bases of the other part
16- Judge Harrison recused herself to retry the matter. The Plaintiff Sought help from the Appeals

Court.
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 28 of 53

17- On or about August 6, 2018, the Plaintiff went to the Appeals Court, at the Appeals Court's clerk
flabbergasted when he reviewed status of the remand case at NP, which has not been on retrial as of that
time, the Appeals Court clerk suggested that I request for an expedited hearing at NP.

18- On or about August 7 2018, the Plaintiff prepared a motion requesting expedited hearing at the NP. One

of the clerk officers send me to a court room, that was the court room of the first judge who I contested his

judgment to the Appeals Court. Therefore I went back to the clerk's office, this time court clerk sent me to
another court room, while I was in the court room a lady tab on my shoulder and asked me to go out of the
court room with her, outside of the court room she said to me I should go to court room No2 judge Cronan,
who the other party's counselor, John B Jenney did not work with him before.

19- I went to court room No 2 judge Paul M Cronan court room, Judge Cronan refused to see me.

20- Judge Cronan scheduled September 13, 1918, to hear three (3) motions

21- On September 13, 2018, by violating the Defendants first bill of rights refused to hear the three

scheduled motion and to prevent the Plaintiff's to speak, Judge Cronan turned off court's microphone.

22- The Plaintiff immediately requested a hearing date for the unheard motions at the clerk's office.

23 — Another hearing for the same three (3) unheard motions scheduled on or about November, 2018, which

did not produce any results.

24- On or about December 2018, the Plaintiff submitted a motion requesting Judge Cronan to recuse himself

from the matter, without any response.

25- On or about January, 2019 the defendant hired a lawyer to change the venue and transfer the matter to

Boston Probate and Family house. Judge Cronan denied the motion without any reasoning and
explanation.
26- A remand retrial scheduled for February 26, and 27, 2019.

27- On or about February 26, 2019, the first day for remand retrial the other party did not prepare for the trial
to the plaintiff's perplexity judge Cronan announced parties are not ready for the trial, and did not hold
the scheduled trial. The plaintiff's basic rights were violated for a fair retrial.

28- On or about March, 2019, Np appointed attorney Jennifer C. Roman as Discovery Master. (Exh 3)

29- On or about May 2019, Jennifer produced an interim report based on her Discovery Master appointee to
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 29 of 53

the Court, setting November 28, 2019 as deadline for the parties to comply with set rules set on interim

report.

30- Discovery Master, attorney Jennifer C Roman failed to produce the final report to NP for the remand
retrial on January 8, and 14, 2020.

31- Almost four years after the Appeals court decision to remand the matter for redivision of marital assets

the remand retrial,after oceans of motions, finally was held on January 8", and 14, 2020. by judge Paul M
Cronan.

32- Violating the First, Fifth Ninth Charter of Rights, ADA Act, and contrary to the Appeals Court
decision, judge Cronan incorporated a non-marital asset and made flagrantly disproportionate division of
marital assets on August 12, 2020 and deprived the plaintiff from employability, Defendant's judge Cronan,
with bad faith, corrupt/Improper motive and fraudulent calculations ultimate conclusions in the plaintiff's
case raise a question whether he could rule fairly and impartially by abusing his judicial disgrace, and
violated plaintiff's constitutional Rights . (Exh 4)

A hearing scheduled I often phrase my prayers for relief as follows:
Wherefore plaintiff prays this Court issue equitable relief as follows:c

1. Issue injunctive relief commanding defendant to $10,000,000 redress.
2. Issue declaratory relief as this Court deems appropriate and just.

3. Issue other relief as this Court deems appropriate and just.

4, Award plaintiff his costs of litigation.

Respectfully submitted,

4 Me me P*

ayad Ghoreishi D.M.D.

77 Pond Avenue #201

Brookline, MA 02445
Telephone No. (617)65 1-1500

Statement of Verification

  

I have read the above complaint and it is correct to the best of my knowledge.

Javad Ghoreishi D.M.D.
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 30 of 53

Complaints are filed in the Civil Clerk's Office in the United States District Court for your district.

What kind of factual pattern would give rise to a successful claim under the federal civil rights law? Title 42
U.S. Code § 1983 reads as follows:

Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or
Territory, subjects, or causes to be subjected, any citizen of the United States or other person within the
Jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for
redress.
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 31 of 53

_ COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT |
PROBATE AND FAMILY COURT DEPARTMENT |

Norfolk Diviston , . Docket No. 11D0426 |

Kayoko Obara,
Plaintiff

Vv.

Javad Ghoreishi,
Defendant

JUDGMENT ON REMAND -
(On remand from the Appeals Court
(On Wife's Complaint for Divorce Siled 3/23/11)

This matter came before the Court (Conan, J.) for a trial on the merits on January 8 and
14, 2020, Kayoko Obara (hereinafter referred to as “Wife”) was present and represented by
Attomey John B. Jenney, Jr. Javad Ghoreishi (hereinafter referred to ag “Husband”) was present
and proceeded pro se. One exhibit was entered into evidence and the following four (4) i
witnesses testified at trial: Attomey Pasquale DeSantis; Husband; Wife; and Attomey Michael J.
Traft. In addition to the one exhibit that was entered at trial, the Court also took judicial notice of
the file and the parties’ most recent financial statements, Wife's financial statement filed on July
30, 2019 and Husband’s financial statement filed on January 14, 2020.

After trial, and consideration of the evidence and all reasonable inferences drawn
therefrom, the Court hereby enters the following:

1. Financial Accounts. Each party shall retain as his or her own asset any financial. accounts
currently held in his or her own name free from any claim by the other.

2. Retirement Accounts. Each party shall retain as his or her own asset any retirement
accounts currently held in his or her own name free from any claim by the other.

3. Husband’s Life Insurance Policy. Husband shall retain the cash value of his life
insurance policy free from any claim by Wife.

4. Automobiles. Each party shall retain as his ar her own asset the automobile currently in
his or her possession and shall be solely responsible for, and pay from his or her own
funds, all costs and expenses associated with the automobile.

Page 1 of 3
Case 1:20-cv-12205-RGS Document 1-1 Fited 12/10/20 Page 32 of 53

5. Personal Property. Each party shall retain the personal property presently in his or her
personal custody and/or control.

6. 99 Pond Avenue Unit 406, Brookline, Massachusetts. Wife shall retain ownership of 99
Pond Avenue Unit 406, Brookline, Massachusetts and shall continue to be responsible for
all costs associated with the property.

7. 77 Pond Avenue Unit 201, Brookline, Massachusetts. Husband shall retain ownership
of 77 Pond Aveiue Unit 201, Brooklitie, Massachusetts and shall continuetobe =
responsible for all costs associated with the Property. .

8. 77 Pond Avenue Unit 406, Brookline, Massachusetts. Husband shail be awarded 77
Pond Avenue Unit 406, Brookline, Massachusetts and shall be entitled to tetain any
proceeds he received from its sale.

9. 77 Pond Avenue Units 102/103, Brookline, Massachusetts.
Husband shall be awarded 77 Pond Avenue Units 102/103. Within eight (8) months of the
date of this Ji eri i pas ife $431,038.50-(i.e-the equalization —————————
payment less the $25,000 reimbursement to Husband for the attorney's fees payment).
Upon receipt of said funds, Wife shall execute a quitclaim deed assigning all of her right,
title, and interest in the units to Husband. Thereafter, Husband shall be responsible for all
Sosts associated with the property. 7

In the event Husband does not pay to Wife $43 1,038.50 within eight (8) months of the
date of this Judgment, Wife shall retain ownership of the property and shall continue to be
responsible for all costs associated with the property. ,

10. 33 Pond Avenue Unit 1008, Brookline, Massachusetts.
In the event Husband timely makes the payment to Wife as outlined in paragraph 9 above,
Wife shall be awarded 33 Pond Avenue Unit 1008. Upon Wife's receipt of the payment
outlined in paragraph 9 above, Husband shail execute a quitclaim deed assigning all of his
right, title, and interest in the property to Wife. Thereafter, Wife shall be responsible for
all costs associated with the property.

In the event Husband does not timely make the payment to Wife as outlined in paragraph
9 above, the parties shall immediately place Unit 1008 on the market for sale. The net

_ proceeds from the sale shall be divided equally except that Wife’s 50% share of the net
proceeds shall be reduced by $76,461.50, (i.e. $51,461.50 in order to effectuate an equal
division of the other properties and reimbursement to Husband for the $25,000 attomey’s
fees payment). If Wife's share is not sufficient to satisfy the $76,461.50 payment to
Husband, she shall pay same to Husband within thirty (30) days of the closing,

LL. Attorney’s Fees. Each party shall be responsible for payment of his or‘her own attomey's
fees.

Page 2 of 3
Case 1:20-cv-12205-RGS Document 1-1 Filed 12/10/20 Page 33 of 53

12. Prior Judgments. All terms of prior Judgmerits not inconsistent herewith shall remain in
full force and effect.

Date:__ B2{Z0

   

Paul M. Cronan, Justice
Norfolk Probate and Family Court

 

Page 3 of 3
10/27/2020

 

+ Case Type:
«| Domestic Relations

+| Case Status:
+ Active

+ File Date

* 03/23/2011

¢| DCM Track:

+| Initiating Action:
¢ Divorce 1B

+ Status Date:
¢ 07/29/2013

+ Case Judge:
«| Cronan, Hon. Paul

¢ Next Event:

4 { Property Information |

a

 

 

Case 1:20-cv-12205-RGS DOCUIBa¥e bétals - dadkecdndselts Thal Goulr PIC 34 of 53
NO11D0426DR Obara, Kayoko vs. Ghoreishi, Javad

 

 

All tnformation | Party | Subsequent Action/Subject

Event Docket | Disposition |

 

[ Party Information

| Obara, Kayoko
- Plaintiff

e (DOD

ee @ we we

ot

 

(alias : )

Party Attorney

Attorney

Jenney, Jr, Esq., John B
Bar Code

§43051

Address

10 Glen Rd

Wayland, MA 01778
Phone Number
(508)358-7829

 

More Party Informatio:

 

Ghoreishi, Javad
~ Defendant

BOD

ose @#eeee

 

(Atias

 

Party Attorney
Attorney —

Pro Se

Bar Code
PROPER
Address

Phone Number

 

 

 

Subsequent Action/Subject

 

 

 

 

 

 

 

 

Description Status  SA/Subject # Pleading Party Responding Party Status Date
S/A - Complaint for Contempt Closed 1 Obara, Kayoko Ghoreishi, Javad 05/07/2019
S/A - Complaint for Contempt Active 2 Obara, Kayoko Ghoreishi, Javad 09/02/2014
S/A - Compiaint for Contempt Closed 3 Ghoreishi, Javad Obara, Kayoko 05/07/2019
S/A - Complaint for Contempt Active 4 Obara, Kayoko Ghoreishi, Javad 12/08/2014
S/A - Complaint for Contempt Closed $ Obara, Kayoko Ghoreishi, Javad 05/07/2019

 

hitps: henoowe. masscourts. org/eservices/search. page. 5?x-Fb4dOwODtTvzatrS3M7g28nCCAgonBwmWUextiFZkIDOQ.NwézKOBMUWIURemmpiKOTS.

1220
Pn aR EERE Rv YN RH EALIOBYERUNa SH ePEDRNERON nab Sosseurmmyrsdi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A sawer Siqeunjay ¥ WV 00:01

UO} ‘ouUaW! 3dwajuOD ‘panss; suowNS Woon UoIssag OUUeW aBpnr SLOZ/OE/¥0

A sower P Wd 00:21

PJaH yeay “UOHY ‘ouUayy UCIOW WoonNeD uUoIsseg ouUay afpne SLOZ/E LO

Jeaddy A sower pa}sayuosun P WY 00:60

JOU Pip Ayed - POH JON JUeAZ =—s-uoHy ‘ouUaW ‘S@INUI QL ‘}EUL —wWoeosNed uolsseg ouuay aBpnp SLOZ/GL/EO
P WY 00:01

Penugued jduajuod = woounod _uoIssag ouuayy afpnr S$Loz/so/zo

A sower aqewnyoy ¥ WY 00:01

Panpayosay pue pues} oN asen ‘UGH ‘ouUa) ydwayuOD ‘panss; suowung woojNoD = ualsseg ouuey sBpnr SLOZ/ZZ/10
A sewer ayqewnjay P WY 00-0!

saqed jo juawoaibe fq passiwsig "UOH ‘OUUSYWy }dwa}U0D ‘panss| SUOWLUNS = woojNOD § uolssag ouuey aBpnr PLOZ/SL/ZL
Jeaddy A sewer ajqewumay y WY 00:60

JOU Plp AYE - PI9H JON JUaAg ‘UCH ‘oUuUaW ydwwe}UOZ ‘panss} suowUng WOoOoMNOD uOIssag ouuayy aBpne ?L0z/Sz/60
afioas v WY 00:60

PI8H WAAR “UOH ‘ue ayd WOROW = WoolunoD Uubissag UejeYg eBpnr VLOZ/EZz/LO

aBioas v WY 0€-01

PIA JuaAg ‘UOH ‘uBjaUg Penunuod ydwajuoy  woojnog uorssag uEjayy abpnr CLOS/ZL/Zb

afioasy aqeuinjay ¥ Nd 00:20

PIAH Juang “UOH “URIayd jduayuOD ‘panss) suowwng wooninog uolssag uejayq efpnr €Lozez/ol

abioes - WY 00:60

PI8H JUaAg "UOH 'uBfayd BOUSIBJUCD «= WOdJNOD uolsseg Uejayg aBpnr SLOZ/EL/GO

afioas * WV 00:60

SIT HO UayeL "UOH ‘UBB Bousiaju0Q =woeoluneD uolssag uejeyg abpnr €bozoe/eo
a afioas y Wd 00:zo
PIPH JueAg ‘UGH ‘UeIsYyd UOHOW = wodlUNeg uoIsseg uRjaYyg apne 4102/22/80

absoas) v WY 00-60

PI8H jUaAR “UOH ‘Uejeyd Aeq JH JEU. woonmnog uoissag uejayd sBpnr €10Z/SZ/L0

ee ” aB1089 y WV 00:60
PI@H WueAg “UOH ‘UB|OY Aeq } leu. woogjinog uolssag uejeyd aipne CLOZ/SL/LO

aBloss v WY 00:60

PJ8H yey "MOH “UuRIaYyg Aeq 1 leu, woominod uoissag uzjaydg aipnr ELOS/SL/LO

afoary P Wy 00:01

PisH JusAg “UOH ‘UejaUd PaNURUSD jeujaq  wWooNNOD uOISsseg Ue!aYY apne ZLOZ/PO/PO

juawsaibe seqed afsoas Aynba pue oysawog P WY 00:60

Aq panuyuos :pyay you jueag "UOH ‘uelaud BOUSIOUCD /EMa1d = woojNED uolsseg uejeyg sbpnr ZLOZ/LL/LO
juaweaibe seed aBioag - WY 0€:80

Aq panuyuos :pyay you juang "UOH ‘URjaYg SOUAIJUOD SMEIS  wWoolNOD ualsseg uBjayg efpnr LLO0z/6Z/60
aBioag v WY 00:60

PI8H JUaAZ “UOH ‘UBIaUd Suyesy maiAey = WooNNED = uCIssag uzjayg aGpnr LLOZ/PL/ZO

abioas v NV 0¢:80

PIPH JUaAR “UH 'uejeUd USHOW WooluNed Uolsses uejsyy efpnr LLOZ/P0/S0

Wisey sipnp yong BAA. 9 Woyeso7j Uopsseg weg
sjueag ]

6LOz/9z/a0 oyoARy ‘eueqQ PEAEP ‘1ysIes045 €L = enpY JdWAUOD 10} JUIEIdWOD - y/S
610z/2z/r0 oyoARy ‘e1eqQ peagr ‘1ysia0ys) Zh aAIpY HWE ]UOD 10) JuIB|dWIOD - WS
6L02/20/€0 peaer ‘iystesoysy oyokey ‘ereqg bL aAIpY Idwajuog 10} yuIE|dWOD - Y/S
6LOZ/6L/ZO oyoey ‘eeqo peaer ‘1ysiaioysy OL any Jdusayuo| Joy jurEJdWOD - y/g
8LOZ/SL/L0 oyokey ‘ereqg PRAEP ‘1ysieioys 6 BAO Jdwa}U0D Jo} yulE\dWoD - WS
9L0z/6z/e0 peaer ‘lysiaioysy oyokey ‘e1eqO 8 aAlpy Iuseju0g Jo) yuredWOD - WS
SLOZ/SL/OL PeAeE ‘Iysieioys) oyokey ‘e1eqC Z BAY dSd uoHeoyIpoyy
6102/20/90 oyoARy ‘21290 peaer ‘tysiasoys 9  pasoi9 idusajuog Joy juIEIdwWoD - WS

eq sas Aieg Bulpucdsoy Aued 6ilpeapg FPNMS VS  sihyAS Topdyoseq

 

£ UNOD (eu, sasnyoessey - sejoq eseD OZOZ/ZZ/01
sorz7izo20 «= Case 1:20-cv-12205-RGS DOCUGL EE belaih - MadsaGhuséts!traf Cour 3°° 36 of 53

 

 

 

    
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Session Location Type Event Judge = Result

04/30/2015 Judge Menno Session Courtroom Summons Issued, Contempt Menno, Hon.

10:00 AM 4 Returnable James V __
10/08/2015 Judge Menno Session Courtroom Motion Menno, Hon. Event Held

09:00 AM 4 James V _
11/05/2015 Judge Menno Session Courtroom Motion Menno, Hon. Event not held: Continued by
08:30 AM 4 James V parties agreement
11/05/2015 Judge Menno Session Courtroom Motion Menno, Hon. Taken Off List

08:30 AM 4 James V

01/07/2016 Judge Menno Session Courtroom Motion Menno, Hon. Event not held: Continued by
09:00 AM 4 James V parties agreement
02/18/2016 Judge Menno Session Courtroom Motion Menno, Hon. Taken Off List

09:00 AM 4 James V

03/17/2016 Judge Menno Session Courtroom Motion Menno, Hon. Event Held

09:00 AM 5 James V

04/13/2016 Judge Menno Session Courtroom Status Conference Menno, Hon. Event Held

02:00 PM 5 James V

04/28/2016 Judge Menno Session Courtroom Summons Issued, Contempt Menno, Hon. Case Not Heard and Rescheduled
10:00 AM 5 Returnable James V

05/25/2016 Judge Menno Session Courtroom Review Hearing Menno, Hon. Event Held

09:00 AM 5 James V

05/26/2016 Judge Menno Session Courtroom Review Hearing Menno, Hon. Case Not Heard and Rescheduled
09:00 AM 5 James V

06/03/2016 Judge Menno Session Courtroom Motion Menno, Hon. Event Held

09:00 AM 5 James V

06/29/2016 Judge Menno Session Courtroom Status Conference Menno, Hon. Event not held: Continued by
09:00 AM § James V parties agreement
07/19/2016 Judge Menno Session Courtroom Status Conference Menno, Hon. Event Held

09:00 AM 5 James V

09/14/2016 Judge Menno Session Courtroom Pretrial Conference Menno, Hon. Event Held

09:00 AM § Domestic and Equity James V

12/16/2016 Judge Menno Session Courtroom Motion Menno, Hon. Event Held

09:00 AM 5 James V

01/09/2017 Judge Menno Session Courtroom Trial 4 Day Menno, Hon. Event Not Held -

09:00 AM 5 James V Rescheduted/Continued
01/10/2017 Judge Menno Session Courtroom Trial 4 Day Menno, Hon. Taken Off List

09:00 AM § James V

01/13/2017 Judge Menno Session Courtroom Trial 1 Day Menno, Hon. Taken Off List

09:00 AM 5 James V

06/25/2017 Judge Menno Session Courtroom Ex Parte Hearing Menno, Hon. Event Held

09:30 AM 5 (Emergency) James V

08/17/2017 Judge Menno Session Courtroom Motion Menno, Hon. Event Not Held -

09:00 AM 5 James V Rescheduled/Continued
09/21/2017 Judge Menno Session Courtroom Motion Menno, Hon.

09:00 AM 5 James V

11/30/2017 Judge Ward Session Courtroom Ex Parte Hearing Ward, Event Held

12:30 PM 5 (Emergency) Hon. Virginia M

01/17/2018 Judge Ward Session Courtroom Motion Ward, Event Held

09:00 AM 5 Hon. Virginia M

01/17/2018 Judge Ward Session Courtroom _ Pretrial Conference Ward, Event Held

09:00 AM 5 Domestic and Equity Hon. Virginia M

02/22/2018 Judge Ward Session Courtroom Summons Issued, Contempt Ward, Event Held

10:00 AM 5 Returnable Hon. Virginia M

03/01/2018 Judge Ward Session Courtroom Ex Parte Hearing Ward, Event Held

11:00 AM 5 (Emergency) Hon.Virginia M

03/08/2018 Judge Ward Session Courtroom Motion Ward, Under Advisement

09:00 AM 5 Hon.Virginia M

05/31/2018 Judge Ward Session Courtroom Motion Hearing: Contested Ward, Event Held

09:00 AM 5 Hon. Virginia M

 

hfips://www.masscourts.org/eservices/search page.5?x=F b4dOwQDt Tjvzatr5fi3M7g2snCCAgonBwmWUextFZkIDoG-NwSzKOBMUWIURempiKS7S.. 3/20
oz SERRE ARP PEPE SPT G SPV NYRI UNSURE OOHIODEt LE SRNL EhiBde/Bb Bitoosoous mmnysdny

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ineg é Wi 00:60

JUOWESIAPY Japuy, = ‘uO ‘UBLIOID Aeq 1 teu1 woonneg uoissag ueuolg apne OZ0Zz/PL/LO
ned z WY 00:60

Pjay jueang ‘UOH ‘UBUOID Aeq | Jeu,  woosyneg uorsseg ueuoly apne 0Z0Z/80/10

neg ayqeunjey Z WY 00:01

juewesiApy Japun "UOH “UBUOID = dweUOg ‘panssj suowUNg — woouno5 uoissag ueual5 abpnr GLOZ/SL/LL
jneg Zz iv 00:60

SIT HO uayeL = “Ud}y ‘UBOUND uOROW UtooNNED UdIsseg UeUOID eBpne 6LOZ/8Z/01
jneg z INV 00:60

PIPH }UdAg “UOH ‘ueUaI PENURUDD /eUjad = wWOelUNED udIsseg ueUOID eBpne 6102/10/80
Ansibey MaINaY WY 00:60

Guuesy Melney 100/45 ISL SANE siulUpY/ANSIBaY 6L02/$z/90

PanuyUod/painpayosay ned aqewnjyey zZ WY 00:01
~ BIPH ION WEAR “UOH{ ‘UBUOID = jdwiayuO| ‘panss) suowUNS weaned udlsseg ueuol> afpnr 6LOZIZL/S0
jneg z WY 00°60

PISH USA ‘UH ‘UBUOID SOUaIBJUOD sNjBg  woowNOD uoIssag ueUOID abpnr 6L0Z/60/S0

ned 2@ Wi 00:60

PI8H IUGAZ ‘UH ‘uBUOID SOUBISJUOD SMEIG  wWooIUNED UOIsseg UEUO!D eGpnr 610z/8z/e0

neg aqeuinjey z WY 60:01

PIPH WeAQ =“ UOH] ‘UBUGID) § yduayUON ‘penss; suowuNg wooRIN[D Uolssag ueUOsD aBpnr 6LOZ/8L/E0

neg Zz WY 00:60

PISH }UGAQ ‘UH ‘uBUaND uOROW  WOOUNED uolssag ueuO!D sHpnr 6LOZ/BL/E0

jneg (AouaGiaw3) Z Wi 00:60

PIaH yuaAg "UOH ‘UeUOIT Buyeey ayeg x4 = woojN[D uorssag ueuoly aBpnr BLOZ/EL/EO

neg (Aouefsew3) z Wd 09:20

PI8H WAAR = -uOH] ‘eu Buueay syeg xy = woosunoD uojssag ugudlg apne 6LOZ/Z0/E0
Due L uaisses Wd S1:Z0

SIT HO UByeL = ‘uo}{ “UBULIOS) uoHoW = wWoouneD uewog afpnr 6L02/20/€0
ined 2 WY 00:60

ISITHO uayeL = ‘up ‘ueUaID Aeq | Jeu.  woonneg uoissag uevoiy eBpnr 6102/ZZ/Z0
[ned Zz WV 00:60

PI3} yUuaAg "UOH ‘ueuolsy uoyoW wdoNNOD udlssag UeUOIN aBpnr 6L0z/9Z/Z0

jneg z WY 00:60

PI8H YUaAQ “OH ‘UBUD Aeq | (eUL woojunod uolssag ueuol5 aBpnr 6L0z/92/Z0

neg aqeunyay Zz WY 00:60

PI8H }UaAg "UOH "UBUOID = yduayUOD ‘panss} suowwng woosno7 uoissag ueuol) abpnr 6102/92/20

ined z Wv 00:60

PJ8H WUSAQ ‘UH ‘ueuOND uoROW wodol"Neg udIssag ueUOID abpnr 6L0Z/82/L0

neg zg WY 00:60

PIO} yUeAR ‘UOH ‘uBUOIZ uo}OW woOosNED UOIsseg UBUO!D apne 6LOZ/Sz/L0

neg z WY 00°60

PI8HUBAQ “UH ‘uBUaID ucHoW wooJINCD Udlssas UBUD ebpnr SLOZ/9U/LL

Jneg Anbg pue sysowog z WY 00:60

PI8H }UBAQ =‘ UHY ‘UBUD SOUSIOZUOD |BUJS/ WOUNDED uO}sseg UeVOID eBpnr SLOZ/EL/GO

neg (AouaSsew3) Zz WY 00:60

PISH WPA ‘UNH ‘UBUOID Buyeay ayeg xq = woolned uolssag ueUOID abpnr SLOZ/S 1/20
"W997 7g udjssag WY 00:60

PIPH WAAZ "UO ‘Uosuajad = paysajuoD :Buueay uojo woomNed uosiajeg aBpnr QLOZ/LL/ZO
W887] Ainb3 pue oysawog S uolssag Wi 00:60

PiGH JAAD «= ‘Uo}Hy ‘UOSIA}Og SOUBIAJUND (PLING  woosNED uosiajag aBpnyr @LOZ/L1/20
panuhuod/painpsyosay eBioax S Wi 00:60
~ PISH JON JUSAZ ‘UOH 'UBIeYd = Paysajuoy :Suyes}y uonoyy woouyn0d Uolssag URE, eBpnr SLOZ/LL/Z0
— Penujualypainpeyosey a6soes Aynby pue sysewog S WY 00:60
~ PI@H JON JUaAy “UOH ‘UB|aUd SOUBIBJUOD [eUjelg  wadlNeg uoissag uejeyg abpnr 810Z/Lb/20
W euiBii~"uoH (AouaSsew3) S WY OS: bb

PISH }UaAR ‘PICA Buyeey syed x3 wooynod —_uorsseg pueny ebpne BLO2/LE/SO

A B1urBii,‘uopy S WY 00:60

PISH USAR ‘PIEM UoHOW =wooNNod = uolssag pseay eGpnr 8LOZ/LE/S0
jisoy  sbpifjyieag BdAL UdpEse 7] UdIssdg aeg

 

 

€ UNOD Jey) syesnyoessey - sejeg ase5 0z0z/2z/01
torerzoza Case 1:20-cv-12205-RGS DOcunga bdsits - Mabecdnddals Ya ouk 9° 38 of 53

 

 

 

 

 

| Date Session Location Type Event Judge Result
01/27/2020 Judge Cronan Session Courtroom Ex Parte Hearing Cronan, Hon. Event Held

09:30 AM

 

(Emergency) Paul

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Docket Information
Docke Docket Text File image
beats Ref Avail.
Nbr.
03/23/2011 Complaint for Divorce - irretrievable Breakdown 1B 1 Image
03/23/2011 Uniform Counsel Certification Form Filed by 2 Image
Attorney Medonis Esq., Linda M
03/23/2011 Mass. Statistical R408 Form 3 image
03/23/2011 Certificate of Marriage 4 Image
03/23/2011 Affidavit Disclosing Care and Custody 5 Image
03/23/2011 Summons issued on complaint for Divorce.
04/12/2011 Kayoko Obara's Motion for Temporary Orders dated 04/07/2011 6 Image
05/27/2011 Financial Statement for Koyoko Obara dated 5/4/11 7 image
05/27/2011 Financial Statement for Javad Ghoreishi dated 5/4/11 8 Image
05/27/2011 Temporary/Scheduling Order 9 image
08/24/2011 Further Stipulation of the Parties (dated/filed on 07/14/2011) 10
08/24/2011 Temporary/Scheduling Order (on Complaint for Divorce dated 03/02/2011) Signed on 07/14/2011 11 Image
09/30/2011 Pre-Trial Notice and Order Sent 12
Event: Pretrial Conference Domestic and Equity
Date: 01/11/2012 Time: 09:00 AM
Result: Event not held: Continued by parties agreement
10/11/2011 Motion To Continue Status Hearing Allowed 09/30/2011 13 Image
Continued to 1/11/12 @ 9:00 a.m.
02/16/2012 Motion to continue pretrial conference Allowed 01/1 1/2012 14 Image
04/20/2012 Financial Statement of Koyoko Obara (signed/filed on 04/04/2012) 16 image
04/20/2012 Financial Statement of Javad Ghoreishi (signed/filed on 04/04/2012) 16 image
04/20/2012 Javad Ghoreisha's Pretrial Memorandum 17
(dated/filed on 04/04/2012)
04/20/2012 Order After Pre Trial Conference (on Complaint for Divorce filed 03/02/2011) signed on 04/04/2012 18 Image
08/27/2012 Appearance by attorney Jonathan Seth Helman Esq. 19 Image
for Javad Ghoreishi (dated 08/20/2012 - filed on 08/22/2012)
08/28/2012 Notice of Withdrawal Robert J. DiLibero, Atty. for Javad Ghoreishi (dated 08/17/2012 - filed on 08/27/2012) 20 Image
07/09/2013 Financial Statement of Javad Ghoreishi (signed on 01/15/2013) 21 image
07/09/2013 Judgment of Divorce Nisi dated 07/08/2013 ***#t++#0« Final Date: 10/07/2013 **#**#eansexs 23 Image
07/09/2013 Order on Findings (on Complaint for Divorce dated 03/02/2011) entered 07/05/2013 22 Image
07/29/2013 Javad Ghoreishi's Memorandum of Law in Support of his Motion for Stay pending Appeal of Judgment 26
dated 07/08/2013 (filed on 7/29/2013)

htps:i/www.masscourts.org/eservices/search page.57x=Fb4d0wODiTjvzatrSf13M7g28nCCAqonBwmWUexirFZkIDoQ-NwSeKOSMUWIURemmpiK97S...

 

 

5/20
tore72e20 = Case 1:20-cv-12205-RGS Docurgiabdisk - aE Lnddates HA Couk £9° 39 of 53

 

 

 

Docket Docket Text File image
Date Ref Avail.
Nbr.
07/29/2013 Appearance by attorney Gale L Glazer, Esq. 27 Image
for Javad Ghoreishi
07/31/2013 Motion for Short Order of Notice on Defendant's Ex-Parte Motion for Stay pending Appeal Denied 24 Image
07/29/2013

maybe scheduled in due course.

07/31/2013 Motion (Javad Ghoreishi's Ex-Parte) for Stay pending Appeal of Judgment dated 07/08/2013 Denied 25 Image
07/29/2013

- DENIED ON "EX-PARTE” BASIS
08/02/2013 Notice of Docket Entry from Appeals Court 28 Image .

 

***** A.C.DOCKET.ENTRY * * ** * Under A.C. #2013J0327 Temp Order: Def seeks a stay of so much
of . .. JT of Div Nisi, entered on 07/09/2013, which is scheduled to take effect on 08/01/2013 &
08/07/2013. . . [a] temp stay is granted with respect to those portions of the JT scheduled to take effect ..
. until further order of this court or a single justice thereof. So ordered. (Vuono, J.)

08/09/2013 Notice of Docket Entry from Appeals Court 29 Image

 

***** A.C.DOCKET.ENTRY* * * * * 08/07/2013-Dated Order: Def husband seeks a Stay of so much of
the P&FC's JT DV Nisi entered 07/09/2013 . . to take effect on 08/01/2013 & 08/07/2013. A temp stay
was entered by this single justice on 07/31/2013... [the] temp stay . . .revised to extend only until such
time as a judge of the P&FC holds a hearing and issues an order on defs Mtn for Stay pending appeal
which the Def filed 07/29/13. Such hearing shall take place . . .no later than 08/28/2013, .. .the
DEF/Petitioner will be prepared to present the P&FC . . . wiinfo re his research into alternate office spaces
& the amt of time need to relocate his practice at the hearing. So ordered. (Vuono, J.)

08/09/2013 Notice of Appeal by Javad Ghoreisha from JT DV Nisi entered 07/09/2013 & underlying findings, rulings & 30 Imags
orders--Appeal file Dated 07/29/0213. Judge and Parties Notified 08/09/2013.

«** * *ADINTC *****

08/21/2013 ***** RECEIPT.APLNTC * * * * * 08/21/13-dated Receipt of timely Ap| Notice filed 07/29/13 by Def Javad 31
Ghoreishi, thru cnsl, from 7/8/13-dated JT DV docketed 7/9/13 & underlying findings, rulings & orders,
which Receipt Ntc mailed on or about 8/21/13 to Atty Glazer for Def.

08/21/2013 *** ** FILING.APLNTC * * * * * 08/21/13-DATED Filing of Api Notice filed 7/29/13 by Def Javad 32
Ghoreishi, thru cnsl, from 7/8/13-dated JT DV docketed 7/9/13 & underlying findings, rulings & orders,
which Filing Ntc mailed on or about 8/21/13 to Atty Medonis for Pitf/Appellee.

08/21/2013 *** ** MEMO.APLNTC * * * * * 8/21/13-dated Memo to presiding justice of Ap! Notice filed 7/29/13 by Def 33
Javad Ghoreishi, thru cnsl, from 7/8/13-dated JT DV docketed 7/9/1 3, which Memo delivered on or about
8/21/13 to Phelan, J.

 

 

 

 

 

 

 

 

 

 

 

08/28/2013 * *** * OPPOS ** * * * 08/20/2013-dated Opposition from Kayoko Obara, thru cnsl, to Def Javad 34 Image
Goreishi's Mtn for Stay Pending Appeal Purs to MRAP #6.

08/28/2013 * **** TEMP.ORDER * * * * * 08/22/2013-dated Temporary Order scheduling hearing for 8/30/2013 @ 35 image
9:00 AM with instructions for filing affidavit by husband to opposing counsel by 08/27/2013. (Phelan, J. via
mik,ajm)

10/01/2013 *** * * RESPONSE* * * * * Response to Appeals Questionnaire w/o Affidavit of ordering agreed-upon 36 Image
transcript but w/statement of ordering transcript from Cambridge Transcriptions for hearings held on 01/15,
18, & 25} under 0.46.

10/03/2013 Appearance by attorney Pasquale Desantis, Esq. 38

10/03/2013 ***** ORDER *** * * 08/30/2013-dated Order (Phelan,J.) for scheduting the Mtn for Stay dated 37 Image
07/29/2013 (pending Appeal of JT dated 07/08/2013) to be heard on 09/11/2013 @ 9:00 AM wiboth
parties/counsel present.

10/03/2013 *** * * ORDER.MEMO * * * * * 09/28/2013-DATED Order (Phelan,J.) on Father's Mtn for Stay on the DV 39 Image #
Cmplt dated 03/02/2011.

10/11/2013 Subsequent Action Contempt Filed 40 Image

10/11/2013 Motion short order Allowed 10/11/2013 41 Image #

10/16/2013 Notice of Docket Entry from Appeals Court “42 Image
***** A.C.DOCKET.ENTRY* * * * *10/10/2013-dated Motion for Stay (Paper #6): Order: Denied
(Grasso,J.)

 

 

 

htips:/Wwww.masscourts.org/eservices/search.page.5?x=Fb4dOwQDtTjvzatrsfi3M792GnCCAqonBwmWUextrFZkIDoQ-Nw5zKOBMUWIURemsmiK975... 6/20
10/27/2020 «420 Case 1:20-cv-12205-RGS DOCUIB Sb betaitk - Malet akere Het oud 29° AO of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

htips:/www.masscourts.org/eservices/search.page.5?x=Fb4

D t Docket Text File image
Dacke Ref Avail.
~~ Nbr.
10/22/2013 Appearance by attorney Michael J Traft, Esq. 43
***** APRCNSL * * * * * OBO Def Javad Ghoreishi in Contempt Cmplt dated 10/11/13 & other related
matters. Initial hearing on 10/23/2013.
10/25/2013 ***** APRCNS.WD * * * * * 10/23/2013-FILING OF Withdrawal by Atty Glazer as successor counsel 44
filed.
11/07/2013 Summons Filed, Date of Service 10/12/2013 45 image
***"*" SERVICE * * * ** In hand service upon Javad Ghoreishi by Constable James Pellegrine of
Summons, Complaint, Motion w/schedule A-C.
11/07/2013 ***** STIP *** ** 10/23/13-daited Stipulation of the Parties per T.O. on Contempt dated 10/11/13 . 46 Image
11/07/2013 **** * M.ATTY.FEES/COSTS * * * ** On or about 10/23/13 by Pasquale DeSantis, Esq, filing Motion for 48 Image
Atty Fees/Costs in Contempt Cmpiit filed 10/11/13.
11/07/2013 ***** AFF ***** On or about 10/23/13-dated Affidavit of Pasquale DeSantis, Esq for Atty fees/costs re 49 Image
Contempt Cmpit filed 10/11/13, w/hearing on 10/23/13.
11/07/2013 ***** ORDER.TO * * * * * 10/23/2013-DATED Temporary Order incorporating Stip dated 10/23/13 by 47 Image
parties/counsel & review date of 12/12/2013 (Phelan,J.)
11/15/2013 Transcript Received - Volume | - 1-154 pgs. Trial date 1/15/13 50 Image
11/15/2013 Transcript Received - Volume II 1-121 pgs - Triai date 1/18/13 51 Image
11/25/2013 Transcript Received - Volume Ill - 1-102 pgs Trial date of 1/25/13 52 Imag
12/23/2013 ***** FS ***** 49/19/13-dated Financial Statement for Kayoko Obara, thru cnsl. 53 Image
12/23/2013 ***** M.ATTY.FEES * * * * * 12/12/13-FILIED Motion by Pitf Kayoko Obara, thru cnsl, for Attorney Fees 54 Imace
te Contempt Cmpit wAff of Atty.
12/23/2013 ***** J.CONTEMP * * * * * 12/12/13-dated Judgment/ on Contempt Cmplt dated 10/11/13 per Stip w/ 56 Image
fees to be heard 1/23/14. (Phelan, J.}
12/23/2013 *****STIpt+s** 12/12/13-DATED Stipulation of the Parties RE CONTEMPT dated 10/11/13. 56 Image
01/22/2014 Motion for atty fees — §7 —_ Image
Applies To: Desantis, Esq., Pasquale (Attorney) on behalf of Obara, Kayoko (Plaintiff)
01/22/2014 Affidavit 58 Image
Applies To: Desantis, Esq., Pasquale (Attorney) on behalf of Obara, Kayoko (Plaintiff)
01/31/2014 ***** ORDER.MEMO* ** ** (on Cmplt for Contempt dated & filed 10/11/2013 by Pltf re atty fees hearing 59 Image
on 1/23/14 (GFP.J.).
02/12/2014 Notice of Appeal by Javad Ghoreisha from Contempt JT & Order on Request for Atty's Fees dated 60 Image
01/29/2014 & related pre- and post-judgment orders (Phelan,J.)~ApI file Dated 02/12/2014. Judge and
Parties Notified 02/12/2014.
*****APLNTC * ** * * Notices are due to be sent to Partiesfjudge. Appealed-from decisions (GFP.J.) of
12/23/13-docketed Contempt JT per Stip (#55/56) on Cmplt dtd 10/11/13 (#40) and 01/31/2014-docketed
MM & Order (#59) on Contempt Cmplt filed/dtd 10/11/43 te atty fees hearing on 1/23/14.
03/18/2014 **** * RECEIPT.APLNTC * * * * * 03/18/14-DATED Receipt of Ap! Notice filed 2/12/14 by Defendant 61 Image
Javad Ghoreishi, thru cnsl, from the Judgment of Contempt & Memo & Order under docket date of
01/31/14, which Receipt mailed on or about 03/18/14 to Atty Traft for DeffAppint.
03/18/2014 ***** FILING.APLNTC* * * * * 3/18/14-dated Filing of Apl Notice filed 2/12/14 by Def Javad Ghoreishi, 62 Image
thru cnsl, from the JT of Contempt & Memo & Order on Cmplt filed 10/11/13 & updated Mins for Atty Fees,
docketed 1/31/14, which Filing mailed on or about 3/18/14 to Atty DeSantis for Pitf/Applee Kayoko Obara.
03/18/2014 **** * MEMO.APLNTC * * * * * 3/18/14-dated Memo to presiding justice of Api Notice filed 2/12/14 by 63 Image
Def, thru cns!, from JT of Contempt & Memo & Order on Cmpit filed 10/11/13 as updated on 12/12/13 &
01/16/14, docketed 01/31/14, which Memo delivered on or about 3/18/14 to Phelan,J.
03/25/2014 ***** RSP *** * * 03/24/2014-dated Response to Apis Questionnaire w/o affidavit of ordering transcript. 64 Image
Listing docs for 2/12/14-filed Ap| of JT & Memo & Order on Contempt filed 10/11/13 & atty fees under
docket of 1/31/14.
05/21/2014 ***** TRANS ***** 05/21/14-filing of Transcript Received by hand of Atty Traft as transcribed by 65 Image
Buchanan Ewing of Cambridge Transcriptions, 675 Mass Ave, Cambridge 02138, 617/547-5680 w/CD of
hearing on 01/23/2014 re Contempt.

 

dO0wQbtTjvzat r5fI3M7g29nCCAgonBwmWUexfrFZkIDoQ-NwSzKO8MUWIURemrpikS 75 oe

7/20
oreraz0 © Case 1:20-cv-12205-RGS Docurpgntphits Adeeb ard V/Ze 99° 41 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https:/Avww.masscoutts.org/eservices/search.page.5?x=F bédowODitTjvzatrsfi3M7g23nCCAgonBwmWUexirFZkiDoQ-NwSzKO8MUWIURemrpiK97S..

 

  
 

Docket Docket Text Fite image
Date Ref Avail
Nbr,
05/21/2014 ** *** REQUEST.ASSEMBLY ***** 05/21/2014-filing of Request Notice for Assembly of the Recordon 66 Image
Appeal “as all material necessary for appeal is on file ...."
08/21/2014 ***** SC/9D.PRE-ASSEM.NTC * * * * * 8/21/2014-dated Notice of Pre-Assembly requesting 67 Image
remedies/docketing (by assent or motion to the Court) prior to 09/03/2014 wirenewed request for
assembly for any additions/omissions, if needed.
09/02/2014 Subsequent Action Contempt Filed 68 Image
09/02/2014 Motion SHORT ORDER Allowed 09/02/2014 69 Image &
09/02/2014 Affidavit of kayoko obara 70 Image
09/04/2014 **** * ASSENTED-TO-M.CONSOLIDATE.APLS * * * * * 09/03/2014-dated Motion by assent of parties to 71 Image
consolidate appeals filed 07/29/2013 & 02/12/2014, thru counsel.
09/04/2014 ***** ASSENTED-TO-M.EXPAND.RECORD * * * * * 09/03/2014-filed Motion by assent of parties to 72 Image
expand the record to docket copies of docs previously filed; namely: 1) Pltfs Obara's Pre-Trial Memo; 2)
Pltf Obara's Proposed DV JT; 3) Pitf Obara's Proposed Rationale; 4) Def Ghoreishi Proposed DV JT: & 5)
Def Ghoreishi Proposed Rationale, which face copies are attached, but with complete copies of the
aforesaid held separately awaiting disposition.
09/04/2014 Motion by assent of parties to expand the record on appeal to include copies of docs previously filed but 73 Image
not docketed Allowed 09/04/2014
***** MALL’D.EXPAND.RECORD * * * * * Copies of the allowed filings to be docketed in expanding the
record.
09/04/2014 Motion by assent of the parties to consolidate appeals Allowed 09/04/2014 74 Image
“****M.ALL'D * * * * * RE appeals filed 7/29/13 & 02/12/14. (JVM.J./RPS,JICM)
09/04/2014 ***** APLREQASM* * * * * 09/03/2014-dated Request, thru cnsl, to Assemble the Record on Appeal 75 Image
post remedy docketing purs to Allowance Order (Entry #73) dated 9/4/14.
09/04/2014 *** * * ASSENTED-TO-FILING * * * * * 09/04/14-dated Allowance of Assented-to Proposal by PltfObara 76 Image
te DV JT. (See Entries #72/73.)
09/04/2014 ***** ASSENTED-TO-FILING* * * * * 09/04/2014-dated Allowance of Assented-to docketing of a 77 Image
Proposal by Pltf Obara re Rationale of JT DV. (See Entries #721473.)
09/04/2014 *** ** ASSENTED-TO-FILING* * * * * 09/04/2014-dated Allowance of Assent of parties to Proposal by 78 Image
Def Ghoreishi for DV JT. (See Entries #72173.)
09/04/2014 ***** ASSENTED-TO-FILING* * * * * 09/04/2014-dated Allowance of an Assent by the parties, thru ensi, 79 Image
for Defs Proposal re Rationale of JT DV. (See Entries #72/73.)
09/04/2014 ** *** ASSENTED-TO-FILING* * * * * 09/04/2014-dated Allowance of Assent of parties to enter copy of 80 Image
Pitf Obara's Pre-Trial Memo which was not found in the case file or docket sheets. (See Entries #72/73.)
11/03/2014 Notice of Assembly of Record. Attorney/Parties and Appeals Court notified on 11/03/2014 81 image
***** APLNTCASM*® * * * * 14/03/2014-dated Assembly of the Record on Appeal re apl dated 7/29/13 by
Def/ApInt/cns| from 7/8/13-dated DV JT and apl dated 02/12/2014 from JT/Order on Contempt filed
10/12/13 & Mtn for Atty Fees, which Appeals were consolidated on 09/04/2014.
11/18/2014 Notice of Docket Entry from Appeals Court No. 2014-P-1746 82 Image
11/20/2014 Motion to override list Allowed 11/20/2014 83 Image
to be heard on 12/18/14
11/20/2014 Subsequent Action Contempt Filed 84 Image
11/24/2014 Affidavit of Javad Ghoreshi Dated 11/20/2014 85 Image
12/05/2014 Javad Ghoreishi's Motion to Dismiss Contempt Complaint dated 11/20/2014 86 Image
12/08/2014 Subsequent Action Contempt Filed: 87 Image
12/18/2014 Summons Filed, Date of Service 12/12/2014 88 Image
12/30/2014 *** ** ANSWER/CC/CONTEMPT * **** 12/22/14-FILING OF Answer and Counterclaim to be heard on 89 Image
1/22/15 re Contempt filed 12/5/14 by Javad Ghoreishi, thru cnsl.
01/05/2015 ***** OPP*** * * 04/02/2015-FILING of Opposition by Javad Ghoreishi, thru cnsl, to Mtn for Relief from 90 image
JT Purs to R 60 filed by Pitf Kayoko Obara.

8/20
Case 1:20-cv-12205-RGS DOCUMED basis - Filed 12/10/20 Page 42 of 53

 

 

10/27/2020 Massachusetts Trial Cou
Docket Docket Text File Image
Date Ref Avail.
Nbr.
01/05/2015 ***** JSAD **** * 42/18/2014-dated Judgment of Dismissal on Contempt Cmplt dated 11/20/14 pursto 91 Image

Min to Dismiss by Pitf, thru cnsl. (JVM,J.)

03/04/2015 ***** FS** ** * 01/22/2015-DATED Financial Statement of Kayoko Obara, thru cnsi (Page #3 hastwo 92 image
different versions of the address.)

03/04/2015 Motion by Javad Ghoreishi, thru cnsl, for continuation of hearing scheduled today01/22/2015 Allowed 93 Image
01/22/2015

“*** * ORDER* * * * * Allowance for continuation of contempt cmpit rescheduled for 02/05/2015 @ 10:00
AM. (Phelan,J.)

 

 

03/04/2015 ***** AFF* *** * 02/06/2015-DATED Affidavit of counsel to Kayoka Obara. 94 Image
03/04/2015 ***** M.COMPLIANCE * * * * * 02/06/2015-DATED Motion by Kayoko Obara, thru cnsi, for compliance 95 Image
with R 401 Sec F re F/S.

 

03/04/2015 Motion by Kayoko Obara, thru cnsi, for Counsel Fees Allowed 02/23/2015 96 Image

*****MLATTY.FEES * * * * * ALLOWANCE, per Order. (Menno, J.)

03/04/2015 ***** ORDER* * * * * 02/23/2015-dated Order on Contempt Cmpit filed 12/05/2014 (which order is a 97 Image
partial judgment of the Court) finding the Def in contempt of 07/08/13-JT for neglecting & failing to pay
child support worder for payment amt & date specified: while the issue of college expenses held in
abeyance pending appeal or an agreement to sell the property purs to DV JT. (Menno,J.)

 

 

 

 

 

 

 

 

 

 

 

 

 

04/02/2015 Subsequent Action Contempt Filed 98 Image

04/13/2015 Subsequent Action Contempt Filed 99 Image

04/13/2015 Motion to Consolidate Contempt Allowed by Judge Menno Dated 4/13/2015 Judges Notes Mr. Ghoreishi 100 Image
Complaint for Contempt Filed 4/13/2015 May be Added to the Apri! 30, 2015 List to be Heard with Ms.
Obara Contempt Filed 4/2/2015 and Ret'd 4/30/2015

04/15/2015 Summons Filed, Date of Service 04/07/2015 101 Image

04/30/2015 ***** ANSW* * * * * 04/23/2011 5-filing of Answer with Statement to to Contempt dated 04/02/2015 by 102 Image
Javad Ahoreishi, thru cnsi, w/attachment.

05/12/2015 Motion from Kayoko Obara, thru ensl, for Financial Statement Allowed 04/30/2015 103 Image
***** ALLOWED.MTN* * * ** Per Order (Menno,J.)

05/12/2015 Motion from Kayoko Obara, thru cnsl, filed on 04/30/2015 to Dismiss Contempt Cmplt filed by Javad 104 Image
Ghoreisha Denied 04/30/2015
****©* DENIED.MTN *****

05/12/2015 ** * * * CONSOLIDATED.JT.CONTEMPT™ * ** * * 05/04/2015-dated Consolidated Judgment on 105 Image @
Contempts filed 04/02/2015 & on 04/13/2015 (Menno,J.).

10/15/2015 Subsequent Action for Modification filed 106 Image

10/15/2015 Motion for Temporary Orders 107 Image

 

10/15/2015 Summons issued on complaint for Modification.
10/27/2015 Summons Filed, Date of Service 10/26/2015 108 Image

 

11/12/2015 ANSWER TO COMPLAINT FOR MODIFICATION 109
DATED 10/14/15/ ANSWER FILED 10/09/15 BY
JAVAD GHOREISHI. THRU CNSL, WITH REQUEST
FOR DISMISSAL & ATTY FEES.

11/13/2015 ORDER OF ALLOWANCE ON ASSENTED-TO MOTION TO CONTINUE DATED 11/5/2015 110 Image
Order scheduling hearing on 01/07/2016 @ 8:45 AM from 11/05/2015.

01/06/2016 Assented to Motion to Continue hearing on 1/7/2016 . 111 Image

 

01/11/2016 Motion TO CONTINUE HEARING, THRU CNSL, Allowed 01/07/2016 M2 Image
File Reference # 111
HEARING CONTINUED TO 02/18/2016 @ 9:00 am.

02/19/2016 MOTION TO IMPLEMENT CHILD . 113 Image
SUPPORT GUIDELINES , thru ensl, 02/18/2016-filing of Motion
oboKyoko O'Bara.

Applies To: Ghoreishi, Javad (Defendant)

 

 

hits:/Awww.masscourts.org/eservices/search.page.57x=F b4dOwQDtTjvzatrSfi3M7g2GnCCAgonBwmWLextrFZkIDoG-NwzKOBMUWIURemmpiKa7S... 9/20
tozrize20 Case 1:20-cv-12205-RGS Docurpgabdah, . Guled,d2it ae, Page 43 of 53

 

 

 

 

Docket Docket Text File image
Date Ref Avail.
Nbr.
03/31/2016 Subsequent Action Contempt Filed 114
04/06/2016 Rescript from Appeals Court dated 03/07/2016 115
07/08/2013-dated JT re division of property is vacated & remanded to PFC for further proceedings &
findings . . . .; JT section ordering atty fees is vacated & remanded .. . .. JT section ordering H to pay child

support from 05/211 to date of trial is vacated. in all other respects, the JT dated 07/08/2013 is
AFFIRMED. 12/12/13-dated JT is AFFIRMED. The 01/29/2014-dated order awarding atty fees is
VACATED. The case is remanded to a different NCPFC judge.

 

 

 

 

04/06/2016 Notice of Docket Entry from Appeals Court 116
Docketing of Rescript @ AC on 04/04/2016 under 2014P1746.
04/19/2016 Child Support Guidelines Worksheet 03/17/2016-dated Worksheet 118 Image
04/19/2016 RETRIEVAL NTC 04/19/2016-dated Notice to retrieve - 4921
Exhs & Trans
04/19/2016 TEMPORARY ORDER 03/17/16-dated Temporary Order 117

on Remanded decision
& status conference.

04/19/2016 SCHEDULING ORDER 04/13/2016-dated Temporary Order 119
Status Conf: 05/25/16 @ 9:00 AM;
Contempt continuance 5/25/16;
Office Property issues.

04/19/2016 JUDGMENT AFTER RESCRIPT 04/15/2016-dated Judgment (McDermott, R.) 120
Issues for vacate & remand re
7/8/13-dated DV JT & 01/29/14-dated

 

 

 

Order on atty fees.

05/26/2016 AFFADAVIT OF JAVAD GHOREISHI 5/31/16-dated Affidavit 122
re division of office.

05/26/2016 MOTION FOR ACCESS 05/31/2016-dated Motion 123 Image
to denta office w/contractor.

05/26/2016 Motion by Javad Ghoreishi, pro se, 124 Image

for access to dental office Denied 05/09/2016

File Reference # 5262016

DENIAL ORDER AS MATTER IS TO BE HEARD ON 05/25/2016.
DEFENDANT HAS COUNSEL.

05/27/2016 RSP TO RETRVL NTC 05/27/16-filing of Response 125 Image
by Atty Traft obo Javad G.
re Nic #121 dated 4/19/16
to retain trans/exhs for further
proceedings purs to JAR..

05/27/2016 5-25-16 Temporary Order after the hearing on the record 126 image

 

 

06/21/2016 FINANCIAL NOTEG............request for CD cannot be completed since the dates requested are more than
3 years old. Credit Card transaction for $54.50 voided and original CD request mailed back to Attorney
Jonathan Helman.

06/27/2016 Assented Motion to Continue Review Date scheduled for 6/29/16 127 Image

 

 

07/19/2016 Pre-Trial Notice and Order Sent 128
Event: Pretrial Conference Domestic and Equity
Date: 09/14/2016 Time: 09:00 AM
Resuit: Event Held

07/27/2016 Report: Generic (Defendant's Status Report) 133 Image
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)
09/14/2016 Kayoko Obara’s Pretrial Memorandum 134

 

Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)
11/08/2016 Motion For Temporary Orders 129 Image
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)
11/08/2016 Response to Changing the Status of Plaintiff's Dental Office and Practice 130 J

 

Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff) .
11/08/2016 Temporary Order (on Complaint for Modification dated 10/1 5/2015) - Dated 06/03/2016 131 Image &

 

 

 

 

hitps:/www.masscourts.org/eservices/search page.57x=Fb4d0wGDiT}vzatrSfiSM7g2nCCAqonBwmWUexfFZkiDoG-Nw2KOBMUWIURemmpiKG7.... 10/20
Case 1:20-cv-12205-RGS DOCU Se batatls Filed 12/10/20 Page 44 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/27/2020 Massachusetts Trial Court
Docket Docket Text File image
Date Ref Avail
br.

11/08/2016 Motion To Continue/Reschedule Review Date from 06/29/2016 to 07/14/2016 (ASSENTED) ALLOWED on 132 image
06/27/2016 File Reference # 127
- Dated 07/11/2016

11/08/2016 Order After Pre Trial Conference - dated 10/31/2016 after PTC on 09/14/2016 135 Image

11/21/2016 Motion To Continue/Reschedule Trial until the Board of Dental Registration completes its review of Dr. 136 Image
Ghorieshi’s physical abilities to practice dentistry
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

01/03/2017 Memorandum of Law and Facts on Behalf of Dr. Kyoko Obara 137
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

01/03/2017 Memorandum in Opposition to Motion to Continue Trial 138
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)

01/03/2017 Motion To Continue/Reschedule Trial until the Board of Dental Registration completes review of Dr. 139 Image &
Ghorieshi's physical abilities to practice dentistry ALLOWED on 11/22/2016 File Reference # 136
per Order - Dated 12/20/2016

01/03/2017 Order - Dated 12/20/2016 140 Image

05/11/2017 Motion For Short Order of Notice Defendant's Motion for Short Order of Notice 141 Image
Applies To: Trait, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)

05/11/2017 Motion To Defendant's Motion to Schedule Status Confemce and Trial Date 142 Image
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)

05/11/2017 Motion For Short Order of Notice Defendant's Motion for Short Order of Notice and Further Status 143 Image
Confernce
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)

05/11/2017 Motion For Short Order of Notice Defendant's Motion for Short Order of Notice and Further Status 144 Image
Confernce
Applies To: Traft, Esq., Michael J {Attorney) on behalf of Ghoreishi, Javad (Defendant)

05/11/2017 Motion For Short Order of Notice Defendant's Motion for Short Order of Notice and Further Status 145 Image
Confernce ALLOWED on 04/20/2017 File Reference # 144
MOTION TO BE HEARD 05/04/2017 @ 9:00 AM.

05/11/2017 Order-Date 5/10/2017 Judge Menno 146 Image

06/05/2017 Motion To Motion to Set Aside Order Dated 05/10/2017 and Established Additional Dated of Trial 147 Image
Date 05/25/2017
Applies To: Ghoreishi, Javad (Defendant)

06/05/2017 Motion To Motion to Set Aside Order Dated 05/10/2017 and Established Additional Date of Trial DENIED 148 Image
on 05/30/2017 File Reference # 147
SEE JUDGES NOTES

06/05/2017 Motion For Short Order of Notice Motion for Short Order of Notice 149 Image
Applies To: Ghoreishi, Javad (Defendant)

06/05/2017 Motion For Short Order of Notice Motion for Short Order of Notice DENIED on 05/30/2017 File Reference 150 imag
# 148
ATTORNEY TRAFT HAS FILED NO MOTION TO WITHDRAW

06/05/2017 Request For Fefendant's Rquest for Hearing After Order by Court 151 Image
Applies To: Ghoreishi, Javad (Defendant)

06/14/2017 Motion To Vacate 152 Image
HERAD 09/21/2017
Applies To: Traft, Esq., Michael J (Attorney) on behalf of Ghoreishi, Javad (Defendant)

06/14/2017 Affidavit Of 153 Imag
Applies To: Ghoreishi, Javad (Defendant)

 

 

 

 

 

hitps:/www.masscourts. org/eservices/search.page.57x=Fb4dOwQDITjvzatrSfi3M7g29nCCAqonBwmWUexttFZkIDoQ-Nw5zKOBMUWIURemriK97.. . .

 

11/20
, 1 Ej £53
sor72020 Case 1:20-cv-12205-RGS Document hiss - fled | siO/20 hage 45 0

 

 

 

 

Docket Docket Text File image

Date Ref Avail.
Nbr,

08/16/2017 Motion To continue matters until September 21, 2017 154

Applies To: Jenney, Jr., Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)
08/16/2017 Motion To continue ail matters until September 21, 2017 ALLOWED on 08/16/2017 File Reference # 154 165 Image

10/02/2017 Pre-Trial Notice and Order Sent 156
Event: Pretrial Conference Domestic and Equity
Date: 01/17/2018 Time: 09:00 AM
Result: Event Held

10/06/2017 SCHEDULING ORDERS 157 Image

 

 

Judge: Ward, Hon. Virginia M
10/30/2017 Opposition to Motion for Temporary Use of Dental Office for "Scientific Work" -Filed Sept. 21, 2017 158 Image

 

10/30/2017 Financial Statement-Filed Oct. 10, 2017 159 Image

Applies To: Ghoreishi, Javad (Defendant)

12/13/2017 Motion For Removing my Counselor from the Case 160 Image &
- Dated 11/30/2017 :

Applies To: Ghoreishi, Javad (Defendant)

 

 

 

 

 

 

12/13/2017 Affidavit Of 161 Image

- Dated 11/30/2017

Applies To: Ghoreishi, Javad (Defendant)
01/12/2018 Javad Ghoreishi's Pretrial Memorandum 162
01/16/2018 Subsequent Action Contempt Filed 163 image
01/16/2018 Motion For Short Order of Notice : 164 image
01/16/2018 Motion For Short Order of Notice DENIED on 01/12/2018 File Reference # 164 165 Image

Judge: Ward, Hon.Virginia M
02/20/2018 Request For a protective order regarding three subpoenas due on January 11, 2018 166

Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayako (Plaintiff)
03/08/2018 Case Taken Under Advisement ,

The following event: Motion scheduled for 03/08/2018 09:00 AM has been resulted as follows:
Result: Event Held-Under Advisement

03/21/2018 Motion For Short Order of Notice on Motion to Remove Atty. Traft as Husband's Counsel 167 Image #
~ Dated 11/30/2017

Applies To: Ghoreishi, Javad (Defendant)
03/21/2018 Motion For Removing my Counsel from the Case 168 Image

 

 

Applies To: Ghoreishi, Javad (Defendant)

03/21/2018 Order on Motion For Short Order of Notice on Motion to Remove Atty. Traft as Husband's Counsel . 169 image
Addressed as follows: The Motion shall be scheduled for Hearing on same date as Pre-Trial. - Dated
11/30/201

Judge: Ward, Hon. Virginia M

03/21/2018 Kayoko Obara's Pretrial Memorandum 170 = Image
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

03/21/2018 Motion To Withdraw as Counsel for the Defendant 171 image
Applies To: Traft, Esq., Michael J (Attorney) on behaif of Ghoreishi, Javad (Defendant)

03/21/2018 Motion For Removing ry Counsel from the Case without prejudice DENIED on 01/16/2018 File Reference 172 Image
# 168

Judge: Ward, Hon. Virginia M

 

 

 

htips:/Mwww.masscourts.org/eservices/search. page.5?x=Fb4dOwODtTjvzatrSfI3M79g23nCCAgonBwmWUexttFZkiDoQ-NwS2KOBMUWIURemriKe7... 42/20
torrioz0 — Case 1:20-cv-12205-RGS DOCUNBRE beats - malGdndeetd Ha Gour PIC 46 Of 53

   
  
 
  
  
  
 

 

 

Docket Docket Text Eile image

Date Ref Avail.
Nbr.

03/21/2018 Motion To Withdraw as Counsel for the Defendant DENIED on 01/16/2018 File Reference # 171 173 Image

w/o prejudice
Judge: Ward, Hon. Virginia M
03/21/2018 Motion For Temporary Access to Dental Office 174 image

Applies To: Ghoreishi, Javad (Defendant)
03/21/2018 Affidavit Of : 175 Image

Applies To: Ghoreishi, Javad (Defendant)

03/21/2018 Order on Motion for Temporary Access to Dental Office - Short Order of Notice is granted for hearingon 176 Image
03/08/2018 at 9:00 a.m. after immediate/forthwith service on opposing Counsel - Dated 03/01/2018 .

Judge: Ward, Hon.Virginia M
03/21/2018 Orders (and Memorandum of Orders) - Dated 03/08/2018 177 Image

Judge: Ward, Hon.Virginia M

03/30/2018 Pre-Trial Notice and Order Sent 178
Judge: Ward, Hon.Virginia M
Event: Pretrial Conference Domestic and Equity
Date: 07/11/2018 Time: 09:00 AM
Result: Event Not Held - Rescheduled/Continued

04/03/2018 Scheduling Orders after Rescript Opinion of the Massachusetts Appeals Court dated 03/07/16. Futher 179 Image :
Pre-Trial will be held on 07/11/18. Signed: 03/26/18 ;

 

Judge: Ward, Hon. Virginia M

04/23/2018 Affidavit Of Irreparable Harm 180 Image
- Dated 04/05/2018 ;

 

Applies To: Ghoreishi, Javad (Defendant)

fa a ee

04/23/2018 Motion For Short Order of Notice ) 481—SSsImage
- Dated 04/05/2018

Applies To: Ghoreishi, Javad (Defendant)

04/23/2018 Motion For Child Support omit Transfer Appeals Court Decision Dental Office (EX-PARTE} 182 Image
- dated 04/05/2018

04/23/2018 Motion For two Dad's Appeal is Court Decision procurement (EX-PARTE) 183 ‘Image
- Dated 03/05/2018

04/23/2018 Motion For Short Order of Notice DENIED on 04/13/2018 File Reference # 181 184 Image &
as Moot. The Court having ruled administratively. F

 

 

 

 

 

 

Judge: Ward, Hon. Virginia M

04/23/2018 Motion For Child Support omit Transfer Appeals Court Decision Dental Office DENIED on 04/13/2018 File 185 Image ;
Reference # 182
without prejudice

 

Judge: Ward, Hon. Virginia M

04/23/2018 Motion For two Dad's Appeal is Court Decision procurement (EX-PARTE) DENIED on 04/13/2018 File 186 Image
Reference # 183
without prejudice

Judge: Ward, Hon. Virginia M

04/30/2018 Motion To Order wife to corporate with Husband's business Appraiser 187 Image '
- Dated 04/26/2018

 

 

Applies To: Ghoreishi, Javad (Defendant)

05/08/2018 Motion For Recusal of Judge Virginia M. Ward for Bias and Prejudice and Extra prejudicial 188 Image
- Dated 05/08/2018

05/24/2018 Scheduling Order - Dated 05/18/2018 189 Image Ff

 

 

 

Judge: Ward, Hon. Virginia M

 

 

h#lps:vwaw.masscourts.org/eservices/search.page.5?x=Fb4d0wQDtTvzatrSti3M7g2anCCAgonBwmWUextiFZkiDoQ-NwSzKOBMUWIURem*piKa7... 13/20
1027/2020 Case 1:20-cv-12205-RGS DOCU Esl obtats - Mavebbnndles iat Gout $9° 47 of 53

Docket
Date

06/06/2018

06/06/2018

06/06/2018

07/02/2018

07/02/2018

07/02/2018

07/02/2018

07/02/2018

07/10/2018

07/10/2018

07/18/2018

08/30/2018

08/30/2018

08/30/2018

Docket Text

Motion To Order Wife to Cooperate with Husband's Business Appraiser ALLOWED on 05/31/2018 File
Reference # 187

Judge: Ward, Hon. Virginia M
Opposition to Javad Ghoreishi's Motion to Recuse Justice Ward. Filed: 05/31/18

Motion For Recusal of Judge Virginia M. Ward for Bias and Prejudice and Extaprejudical DENIED on
05/31/2018 File Reference # 188

Judge: Ward, Hon. Virginia M
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

-Motion For Short Order of Notice on Motion for other Party Attorney to Withdraw

- Dated 05/31/2018 ‘

Applies To: Ghoreishi, Javad (Defendant)

Motion For other Party Attorey to Withdraw
- Dated 05/31/2018

Applies To: Ghoreishi, Javad (Defendant)

Affidavit Of
- Dated 05/31/2018

Applies To: Ghoreishi, Javad (Defendant)

Motion For Short Order of Notice on Motion for other party Attorney to Withdraw DENIED on 05/31/2018
File Reference # 193
The Motion maybe consolidated on PTC Date.

Judge: Ward, Hon.Virginia M

Javad Ghoreishi's Pretrial Memorandum
- Dated 06/29/2018

Pre-Trial Notice and Order Sent

Judge: Gorman, Hon. Patricia

Event: Pretrial Conference Domestic and Equity
Date: 07/11/2018 Time: 09:00 AM

Pre-Trial Notice and Order Sent

Judge: Peterson, Hon. Lee M.

Event: Pretrial Conference Domestic and Equity
Date: 07/11/2018 Time: 09:00 AM

Result: Event Held

Pre-Trial Notice and Order Sent

Judge: Cronan, Hon. Paul

Event: Pretrial Conference Domestic and Equity
Date: 09/13/2018 Time: 09:00 AM

Result: Event Held

Motion For Access to Dental Office and Production of Documents
- Dated 06/29/2018

Applies To: Ghoreishi, Javad (Defendant)

Affidavit Of
- Dated 06/29/2018

Applies To: Ghoreishi, Javad (Defendant)

Affidavit Of
- Dated 06/29/2018

Applies To: Ghoreishi, Javad (Defendant)

 

 

08/30/2018

Motion For Short Order of Notice
This Matter shali be heard on 07/11/2018 when this matter is already scheduled for hearing. - Dated
06/29/2018

Judge: Peterson, Hon. Lee M.
Applies To: Ghoreishi, Javad (Defendant)

 

 

https:/Awww.masscourts.org

191

192

193

194

195

196

197

198

199

200

201

202

203

204

 

image

 

Image

image

veservicas/search page 5?x=Fb4d0wQDtTjvzatrSfi3M7928nCCAqonBwmWUexftFZkiDoQ-Nw5zKOBMUWIURemrpiKe7 14/20
Case 1:20-cv-12205-RGS Docungo bank hal KAI OFO uPe9e 48 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/27/2020
Docket Docket Text File image
Date Ref Avail.
br.

08/30/2018 Ex-Parte Order and Order of Notice - Dated 06/29/2018 205 Image
Judge: Peterson, Hon. Lee M.
Judge: Peterson, Hon. Lee M.

08/30/2018 Financial Statement - Dated 07/11/2018 206 Image
Judge: Peterson, Hon. Lee M.
Applies To: Obara, Kayoko (Plaintiff)

08/30/2018 Order of Recusal and Reassignment - Dated 07/11/2018 207 Image
Judge: Peterson, Hon. Lee M.

08/30/2018 Motion To Expedite a Hearing 208 Imag
- See scheduling Order signed this date - dated 07/18/2018
Judge: Cronan, Hon. Paul

08/30/2018 Motion For Expedited Hearing & immediate Access to my Dental Office 209 Image
- See scheduling order signed this date. - Dated 07/18/2018
Judge: Cronan, Hon. Paul

08/30/2018 Affidavit Of 210 Image
- Dated 07/18/2018
Applies To: Ghoreishi, Javad (Defendant)

08/30/2018 Temporary Order/Scheduling Order(s) (on Complaint for Divorce dated/filed 03/02/201 1) - Dated 211 Image
07/18/2018
Judge: Cronan, Hon. Paul
Judge: Cronan, Hon. Paul

09/05/2018 Motion To Compel Production of Documents and Supporting Memorandum of Law 212 Image
- Dated 09/04/2018
Applies To: Ghoreishi, Javad (Defendant)

09/05/2018 Memorandum of Law in Support of Motion to Compel - Dated 09/04/2018 213 Image
Applies To: Ghoreishi, Javad (Defendant)

09/25/2018 Javad Ghoreishi's Pretrial Memorandum 214 = image
- Dated 09/21/2018

09/25/2018 of Defendant Javad Ghoreishi's Request Motion For Expedited Rehearing 215 Image
- Dated 09/21/2018
Applies To: Ghoreishi, Javad (Defendant)

09/25/2018 Financial Statement - Dated 09/12/2018 216 = Image
Applies To: Ghoreishi, Javad (Defendant)

99/25/2018 Trial Order {on Complaint for Divorce dated 03/02/2011) - Dated 09/13/2018 217 Image
Judge: Cronan, Hon. Paul
Judge: Cronan, Hon. Paul
Judge: Cronan, Hon. Paul
Judge: Cronan, Hon. Paul

09/25/2018 Motion For Clarification of Judge Cronan's 09/13/2018 Trial Order 218 Image
- Dated 09/25/2018
Judge: Cronan, Hon. Paul

10/16/2018 Affidavit Of 219 Ima
- Dated 10/02/2018 se
Applies To: Ghoreishi, Javad (Defendant)

10/16/2018 Motion For Expedited Hearing for Judge's Recusal and Transfer to Suffolk Court 220 Image
- Dated 10/02/2018
Applies To: Ghoreishi, Javad (Defendant)

 

 
  

 

 

hitps:/Avww.masscourts.org/ese Iices/search.page.5?x=Fb4d0wQDtTjvzat r5fI3M7g29nCCAgonBwmWUextrFZkIDoQ-NwS2KOBMU WIURemmik97. .

 

18/20
torari2oz0 Case 1:20-cv-12205-RGS DOCUNagatbdiahs . Mbeateht HEC 39° 49 Of 53

  
  
  

 

Docket Docket Text He mage
Date e vail,
Nbr.

 

 

10/16/2018 Motion For ********+rereees Docketing Error ************* DENIED on 10/02/2018 File Reference # 220 1.221 Image

Judge: Cronan, Hon. Paul

10/16/2018 Motion For Recusal of Judge Paul Cronan for Bias and Prejudice and Extra-prejudicial and to Transfer the 221
Remand Case to Suffolk Family and Probate Court for Retrial.
- Dated 10/02/2018

10/16/2018 Motion For Expedited Hearing for Judge's Recusal and Transfer to Suffolk Court DENIED on 10/02/2018 292
File Reference # 220
Motion maybe scheduled in ordinary course.

Judge: Cronan, Hon. Paul

10/30/2018 Motion For Motion for Clarification of Judge Cronan 9/13/2018 Trial Order DENIED on 10/25/2018 Fite 223 Image
Reference # 218
SEE JUDGES NOTES

Judge: Cronan, Hon. Paul

11/19/2018 Motion In Opposition to the Recusai of Judge Cronan 224 Image
- Dated 11/15/2018

Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

11/20/2018 Motion To Compel Production of Documents 225 Image
- Dated 11/16/2018

Applies To: Jenney, Jr., Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

 

 

12/17/2018 Javad Ghoreishi's Pretrial Memorandum 226 = Image
- Dated 11/26/2018

01/03/2019 Motion For Continuation for Pre-Trial 227 Image §
- Dated 12/27/2018

Applies To: Ghoreishi, Javad (Defendant)

01/03/2019 Affidavit Of / 228 image
~ Dated 12/27/2018

Applies To: Ghoreishi, Javad (Defendant)

 

 

 

01/09/2019 Plaintiffs Renewed Motion For for Change of Venue or Transfer 229 Image §
- Dated 01/28/2019
Applies To: Ghoreishi, Javad (Defendant)
01/09/2019 Affidavit Of 230 Image
- Dated 01/08/2018

Applies To: Ghoreishi, Javad (Defendant)

01/10/2019 Motion To Compel Plaintiffs Motion to Compei Production of Documents and Supporting Memorandum of 231 Image ¥
Law ALLOWED on 01/08/2019 File Reference #212
AS PROVDED IN COURT ORDER OF TODAYS DATE

Judge: Cronan, Hon. Paul

 

 

01/10/2019 Motion To Compel Motion to Compel Production of Documents ALLOWED on 01/08/2019 File Reference 232 Image
#225
AS PROVIEDED IN COURT ORDER OF TODAY'S DATE

01/10/2019 Motion To Withdraw Motion for Other Party Att. to Withdraw ( John B. Jenney) DENIED on 01/08/2019 233 Image

File Reference # 194

01/10/2019 Motion For Motion for Access to Dental Office and Production of Documents ALLOWED on 01/08/2019 234 I
File Reference # 201
PER COURTORDER OF TODAY'S DATE

 

Judge: Cronan, Hon. Paul

01/10/2019 Order (On Defendant's Motion for Access to Dental Office Filed 5/31/18) On Defendant's Motion to 235 Ima
Disqualify Plaintiffs Counsel Fited 5/31/18) On Defendant's Motion to Compel Production of Documents
Date 8/30/18) ON Plaintiff's Motion to Compe! Production of Documents Filed 11/16/201 8) -THIS
MATTER REMAINS SCHEULED FOR TRIAL ON FEBRUARY 28, 2019 AND F EBRUARY 27, 2019 DATE
1/8/2019 Judge Cronan

Judge: Cronan, Hon. Paul

 

 

 

hapsuwww.masscoutts.org/eservices/search page.57x=Fb4dawGDiTjvzatrSfi3M7g28nCCAgonBwmWUexitFZkIDoQ-NwSzKO8MUWIURemrpiKQ7. . 46/20
torerr2020 Case 1:20-cv-12205-RGS DOcuregiatpdgsts - mabebbnkdlih Wit Goun $9° 50 of 53

 

 

 

 

Docket Docket Text Eile

Date Ref

Nbr.

01/24/2019 Opposition to Change of Venue - Dated 01/24/2019 . 236
Applies To: Jenney, Jr., Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

02/05/2019 Notice of Limited Appearance - Dated 01/28/2019 237

Applies To: Monteiro, Esq., Artemisa L (Attorney) on behaif of Ghoreishi, Javad (Defendant)
02/05/2019 Motion For Change of Venue or Transfer (Plaintiffs Renewed) DENIED on 01/28/2019 File Reference # 238

 

 

 

 

 

 

223
02/05/2019 Motion For Continuation of Pre-Trial DENIED on 01/28/2019 File Reference # 227 239
Case remains scheduled for Trial on 02/26/2019 and 02/27/2019
02/19/2019 Subsequent Action Contempt Filed 240
02/19/2019 Affidavit in Support of Complaint for Contempt filed 2/19/19 241
Applies To: Ghoreishi, Javad (Defendant)
02/19/2019 Motion For Short Order of Notice 242
02/19/2019 Order on motion for short order on contempt “see order dated 2/19/19* signed 2/19/19 243

Judge: Peterson, Hon. Lee M.
02/19/2019 Affidavit Of 244

Applies To: Ghoreishi, Javad (Defendant)
02/19/2019 &x parte Order and Order of Notice signed 2/19/19 245

Judge: Peterson, Hon. Lee M.

02/28/2019 Order (On Complaint for Divorce Dated 3/2/11) This Matter is Scheduled for a Rule 16 Conference on 246
March 28, 2019 at 9:00 AM. Date 2/26/2019 Judge Cronan

Judge: Cronan, Hon. Paul

 

 

 

 

 

 

 

02/28/2019 Plaintiffs Answer to Defendant's Complaint for Contempt Fited February 19, 2019-Fited 2/26/2019 247
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

03/07/2019 Subsequent Action Contempt Filed 3/7/19 248

03/07/2019 Affidavit Of Ireparable Harm 249
Filed 3/7/19

03/07/2019 Motion For Short Order of Notice on Compiaint for Contempt regarding Production of Documents Filed 250
3/7/19

03/08/2019 Motion For Short Order of Notice ALLOWED on 03/07/2019 File Reference # 250 251

Judge: Cronan, Hon. Paul

03/11/2019 Event Resulted: ExParte Hearing (Emergency) scheduled on:
03/11/2019 09:00 AM
Has been: Event Held
Hon. Paul Cronan, Presiding

 

 

 

 

 

 

 

Appeared:
Staff:
03/11/2019 Motion For Short Order of Notice 252
03/11/2019 Motion For Short Order of Notice ALLOWED on 03/11/2019 File Reference # 252 : 253
motion to be heard on 3/18/19 service needs to be completed by 3/14/19 @5pm
03/11/2019 Motion For request for self preparing dental office appraisat and consolidate contempt motions 254
03/11/2019 Affidavit Of 255 -

Applies To: Ghoreishi, Javad (Defendant)

03/18/2019 Event Resulted: Motion scheduled on:
03/18/2019 09:00 AM
Has been: Event Held
, Presiding
Appeared:
Staff:

 

 

 

 

 

nPscdiwww.masscourts.orgleservices/search. page.5?x=Fb4dOwGDiT vzatrSfi3M7g28nCCAgonBwmWUextt=ZkIDoQ-NwS2KOBMUWIURemrpikoy 17/20
Case 1:20-cv-12205-RGS DOCUMBS¥e des - Madbecbnbdetts Tat Coult 9° 51 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/27/2020
Docket Docket Text File image
Date Ref Avail.
Nbr.
03/18/2019 Event Resulted: Summons Issued, Contempt Retumable scheduled on:
03/18/2019 10:00 AM
Has been: Event Held
, Presiding
Appeared:
Staff:
03/19/2018 Event Resulted: Status Conference scheduled on:
03/28/2019 09:00 AM
Has been: Event Held
Hon. Paul Cronan, Presiding
Appeared:
Staff:
04/22/2019 Subsequent Action Contempt Filed 256 Image
04/23/2019 Order dated 03/18/2019 257 image
(On Complaint for Contempt filed 03/07/19 )
Judge: Cronan, Hon. Paul
04/23/2019 Temporary Order appointing special master for discovery 258 Image
Judge: Cronan, Hon. Paul
05/08/2019 Motion To Continue/Reschedule pretrial 265 Image
Applies To: Obara, Kayoko (Plaintiff); Jenney, Jr., Esq., John B (Attorney) on behaif of Obara, Kayoko
(Plaintiff)
05/09/2019 Event Resulted: Status Conference scheduled on:
05/09/2019 09:00 AM
Has been: Event Held
Hon. Paul Cronan, Presiding
05/15/2019 Report: Master's Interim Discovery Master Report and Order 259 Image
filed by Jennifer Roman, Esq.
05/20/2019 Financial Statement-Filed May 9, 2019 260 Image
Applies To: Ghoreishi, Javad (Defendant)
05/20/2019 Javad Ghoreishi's Pretrial Memorandum 261 Image
05/20/2019 Motion to Continue Pretrial Motion To Continue/Reschedule 262 image
Applies To: Jenney, Jr., Esq., John B (Attorney) on behalf of Obara, Kayoko {Plaintiff}
05/20/2019 Affidavit * Affidavit of Javad Ghoreishi in Lieu of The Dental Practice Appraisal 263 Image
05/20/2019 Order dated 05/09/2019 264 Image
Temporary Scheduling Order (ON Complaint for Contempt Fited 3/7/19) This Matter Has Been Scheduled
for a Final 8/1/12019 at 9:00 AM. Firm Trial Date (s) to be Set on This Date
06/17/2019 Event Resulted: Summons Issued, Contempt Returnable scheduled on:
06/17/2019 10:00 AM
Has been: Event Not Held - Rescheduled/Continued
Comments: Ne service made on contempt
Hon. Paul Cronan, Presiding
06/25/2019 Motion of Defendant Javad Ghoreishi's Request for Reconsideration of Motion of Judge Cronan To Recus 266 Image
and Motion for Change of Venue Motion For
FILED JUNE 24, 2019
Applies To: Ghoreishi, Javad (Defendant)
06/25/2019 Affidavit * Affidavit of Dr. Javad Ghoreishi 267 Image
Applies To: Ghoreishi, Javad (Defendant)
07/31/2019 Kayoko Obara's Pretrial Memorandum 268 = =image
07/31/2019 Motion To Compel Defendant to Return the Funds Received from seiling the Converted Marital Assets 269 Image
08/01/2019 Event Resulted: Pretrial Continued scheduled on:
08/01/2019 09:00 AM
Has been: Event Held
Hon. Paul Cronan, Presiding

hitps:/www.masscourts.orgieservices/search.page.5?7x=Fb4d0wQDtTjvzatrSfi3M7g28nCCAqonBwmWUexirFZkiDoQ-NwszKOBMUWIURem@piK97.. . 7 18/20

  

 
40/27/2020 Case 1:20-cv-12205-RGS DOCURASD beats - hal Bo deste HEF Gout POE 52 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hitps:/Avww.masscourts .org/eservices/search.page.57x=Fb4d0wQDiTjvzatrSfi3M7g29nCCAqonBwmWUexfrFZkiIDoQ-NwSzKOBMUWIURem rpik97...

 

Docket Docket Text File image
Date Ref Avail.
Nbr.
08/14/2019 Order dated 08/01/2019 270
on Complaint for Contempt dated 3/7/2019
_ Judge: Cronan, Hon. Paul!
08/30/2019 Subsequent Action Contempt Filed 271
09/13/2019 Response to Javad Ghoreishi's complaint for contempt dated 08/26/2019 272
10/16/2019 Opposition to motion to compel defendant to return the funds received from selling converted marital 273
assets
Appiies To: Ghoreishi, Javad (Defendant)
10/28/2019 Motion To remove from list 274 |
10/28/2019 Motion To remove from list ALLOWED on 10/28/2019 File Reference # 274 275 Image
Judge: Cronan, Hon. Paul
10/28/2019 amended Opposition to mjotion to compel def. to return funds received from marital assets . counterclaim 276 image
and compel
Applies To: Ghoreishi, Javad (Defendant)
11/18/2019 Case Taken Under Advisement: Summons Issued, Contempt Returnable scheduled on:
11/18/2019 10:00 AM
Has been: Event Held-Under Advisement
Hon. Paul Cronan, Presiding
11/18/2019 Summons Filed, Date of Service 09/10/2019 277 Image
-Contempt scheduled 11/18/2019
12/02/2019 Judgment/Decree on Complaint for Contempt entered on 11/18/2019 Related to File Reference # 271 278 Image
Judge: Cronan, Hon. Paul
12/11/2019 Action on Appeal as follows: Notice of Appeal by Javad Ghoreishi Dated November 26,2019 on Judgment 279 Image B
of Contempt Dated November 18,2019 and docketed on December 2,2019
12/11/2019 Action on Appeal as follows: Notified date Of Receipt And Filing Of A Notice Of Appeal Dated November 280 Image
26,2019 on Judgment of Contempt Dated November 18,2019 and docketed on December 2,2019
Applies To: Obara, Kayoko (Plaintiff); Ghoreishi, Javad (Defendant); Jenney, Jr, Esq., John B (Attorney)
on behalf of Obara, Kayoko (Plaintiff}; Case Judge: Cronan, Hon. Paul
01/08/2020 Event Resulted: Trial 1 Day scheduled on:
01/08/2020 09:00 AM
Has been: Event Held
Hon. Paul Cronan, Presiding
01/14/2020 Case Taken Under Advisement: Trial 1 Day scheduled on:
01/14/2020 09:00 AM
Has been: Event Held-Under Advisement
Hon. Paul Cronan, Presiding
01/27/2020 Event Resulted: Ex Parte Hearing (Emergency) scheduled on:
01/27/2020 09:30 AM
Has been: Event Held
Hon. Paul Cronan, Presiding
01/29/2020 Motion For Short Order to Add Certified and Notarized Exhibits 281 Image
01/29/2020 Motion For Short Order to Add Certified and Notarized Exhibits DENIED on 01/27/2020 File Reference # 282 Image
281
Judge: Cronan, Hon. Paul
01/29/2020 Motion To Add Certified and Notarized Exhibits 283 Image
01/29/2020 Affidavit Of 284 Image
Applies To: Ghoreishi, Javad (Defendant)
04/01/2020 Motion In Limine of Pasquale Desantis Esq 285 image

19/20
torzriz020 Case 1:20-cv-12205-RGS DOocum@gas deidiis TLE Doh REACHED cof Ae 53 Of 53

 

 

 

Docket Docket Text File image
Date Ref Avail.

Nbr.
09/01/2020 Motion for Retief From Judgment Motion For Retief From Judgment 286 Image

Received August 31, 2020
Applies To: Jenney, Jr, Esq., John B (Attorney) on behalf of Obara, Kayoko (Plaintiff)

09/09/2020 Defendant Javad Ghoreishi's Opposition to motion for relief from judgment. 287 Image §
Applies To: Ghoreishi, Javad (Defendant)

10/05/2020 Emergency Motion To Enforce Court Order 288 Image
Applies To: Ghoreishi, Javad (Defendant)

10/05/2020 Affidavit Of Javad Ghoreishi 289 Image &

Applies To: Ghoreishi, Javad (Defendant)
10/23/2020 Motion To Enforce Court Order DENIED on 10/05/2020 File Reference # 288 290 Image

 

Judge: Cronan, Hon. Paul
Applies To: Ghoreishi, Javad (Defendant)

 

Case Disposition

 

 

 

Disposition Date Case Judge
Judgment of Divorce Nisi 07/08/2013 Cronan, Hon. Paul

 

 

 

https:/wwwmasscourts.org/eservices/search page.5?x=Fb4d0wODt TjvzatrSfi3M7929nCCAgqonBwmWUexfFZkiD0Q-Nw5zKO8MUWIURemmiKO7.. 20/20
